19-23649-rdd   Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13   Ex. C -
                   Expert Report of Philip Green Pg 1 of 38




                              EXHIBIT C
  19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13              Ex. C -
                         Expert Report of Philip Green Pg 2 of 38


                            UNITED STATES BANKRUPTCY COURT

                             SOUTHERN DISTRICT OF NEW YORK




                                                            Chapter 11
In re:
                                                            Case No. 19-23649 (RDD)
PURDUE PHARMA L.P., et al.,
                                                            (Jointly Administered)
                       Debtors.




                              EXPERT REPORT OF PHILIP GREEN

                                             July 6, 2021




Professionals’ Eyes Only / Highly Confidential                                                  1
Subject to Protective Order
      19-23649-rdd                Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                                                  Ex. C -
                                      Expert Report of Philip Green Pg 3 of 38


                                                                     Table of Contents

I.      EXECUTIVE SUMMARY .............................................................................................................................. 3
II.     ASSIGNMENT AND INFORMATION CONSIDERED .............................................................................. 6
III. PROFESSIONAL EXPERIENCE, QUALIFICATIONS, AND COMPENSATION ................................. 6
IV. BACKGROUND ............................................................................................................................................... 8
        A. BANKRUPTCY OF PURDUE PHARMA L.P. AND RELATED ENTITIES ............................................................... 8
        B. OVERVIEW OF CERTAIN LICENSES AND TRANSFERS AT ISSUE ..................................................................... 8
           1. Ex-U.S. OxyContin Royalty Payments to Purdue Pharma ................................................................... 8
           2. Transfer of Intellectual Property Rights Covering Non-ADF OxyContin ............................................ 9
           3. Other Intercompany Agreements and Transfers................................................................................... 9
V.      OPINION AND RELATED SUPPORT ......................................................................................................... 9
OPINION:    BASED ON THE MATERIALS I HAVE REVIEWED TO DATE, AS WELL AS MY
    BACKGROUND, TRAINING, AND EXPERIENCE, I HAVE CONCLUDED THAT THE DERAMUS
    REPORT’S ANALYSIS AND CONCLUSIONS REGARDING EX-U.S. OXYCONTIN ROYALTIES
    AND THE RELATED VALUE IS METHODOLOGICALLY IMPROPER, SPECULATIVE, AND
    INCONSISTENT WITH THE FACTS. IN PARTICULAR, THE ANALYSIS IMPROPERLY
    EXCLUDES CONSIDERATION OF A RELEVANT ARM’S-LENGTH LICENSE FOR OXYCONTIN
    AND IS BASED ON METHODOLOGICALLY FLAWED REGRESSION AND PROFIT SPLIT
    ANALYSES. ...................................................................................................................................................... 9
        A. ANALYSIS OF EX-U.S. OXYCONTIN ROYALTIES PAID TO PURDUE PHARMA .............................................. 10
           1. Overview of the DeRamus Report’s Analysis and Findings ............................................................... 10
           2. The DeRamus Report Fails to Properly Consider Mundipharma’s Arm’s-Length License with
                      .............................................................................................................................................. 11
           3. The DeRamus Report’s Analysis of the Identified Licenses is Unreliable .......................................... 13
           4. The DeRamus Report’s Regression Analysis Suffers from Methodological Flaws ............................ 17
           5. The DeRamus Report’s Analysis Royalty Rates after Loss of Exclusivity Does Not Support Its
              Conclusions ........................................................................................................................................ 21
           6. The DeRamus Report’s Profit Split Analysis Does Not Support Its Conclusions ............................... 22
           7. The DeRamus Report Fails to Properly Analyze Other Factors that Would Affect the Royalties Paid
              for Ex-U.S. OxyContin Rights ............................................................................................................ 24
           8. Conclusion .......................................................................................................................................... 25
        B. VALUATION OF PURDUE PHARMA’S TRANSFER OF NON-ADF OXYCONTIN RIGHTS ................................. 26
        C. ANALYSES OF OTHER TRANSFERS AND ROYALTY PAYMENTS ................................................................... 27
VI. EXHIBITS ....................................................................................................................................................... 28




Professionals’ Eyes Only / Highly Confidential                                                                                                                        2
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                      Ex. C -
                             Expert Report of Philip Green Pg 4 of 38


      I.       Executive Summary

1.         I have been retained by Debevoise & Plimpton LLP in connection with the bankruptcy
           proceedings of Purdue Pharma. L.P. (“Purdue Pharma” or “PPLP”) and its affiliated entities. I
           have been asked to independently and objectively analyze certain aspects of the Expert Report of
           David W. DeRamus, Ph.D., issued on June 15, 2021 (the “DeRamus Report”). The DeRamus
           Report values certain intercompany transfers between PPLP and the Independent Associated
           Companies (“IAC”) and other Sackler-owned entities.1 These include: (i) royalty rates that the
           IACs paid Purdue Pharma on ex-U.S. sales of OxyContin from January 1, 2008 through
           September 15, 2019; (ii) the January 1, 2017 transfer of ex-U.S. non-abuse deterrent formulation
           (“ADF”) OxyContin rights from Purdue Pharma to Pharmaceutical Research Associates L.P.
           (“PRA L.P.”); and (iii) certain other royalty transactions identified in the DeRamus Report.

2.         Prior to losing patent exclusivity, the IACs paid Purdue Pharma a royalty on ex-U.S. sales of non-
           ADF OxyContin of approximately 13% of net sales. Upon loss of exclusivity in 2013, this royalty
           rate was reduced to approximately 7% of net sales.2 The royalty rate for ADF OxyContin, which
           has patent exclusivity through        , is approximately 15% of net sales.3

3.         The DeRamus Report asserts that these royalty rates are below a “reasonable arm’s-length range”
           and therefore represent an underpayment to Purdue Pharma.4 Specifically, the DeRamus Report
           concludes that an arm’s-length royalty rate for patent-protected OxyContin is 25% of net sales,
           which decreases to 12.5% of net sales after loss of exclusivity.5 In other words, the DeRamus
           Report asserts that the OxyContin agreements significantly undervalued the royalties and that the
           IAC’s should have paid nearly twice as much (25% vs. 13% to 15% for patented OxyContin and
           12.5% vs. 7% for non-ADF) in their respective markets.

4.         The DeRamus Report ultimately determines that the total underpayment from the IACs to Purdue
           Pharma on ex-U.S. OxyContin royalties amounts to $486 million from January 1, 2008 through
           September 15, 2019.6 Since the IACs actually paid Purdue Pharma $519 million in royalties over
           this period, the DeRamus Report asserts that Purdue Pharma should have received nearly double
           the consideration provided by the IACs for OxyContin-related intellectual property rights.7

5.         Based on the materials I have reviewed to date, as well as my background, training, and
           experience, I have concluded that the DeRamus Report’s analysis and conclusions regarding
           ex-U.S. OxyContin royalties and the related value is methodologically improper, speculative,
           and inconsistent with the facts.       In particular, the analysis improperly excludes
           consideration of a relevant arm’s-length license for OxyContin and is based on
           methodologically flawed regression and profit split analyses.

1
  DeRamus Report, p. 2.
2
  PPLP-CONF-000025777-25804 at 25786; see also: IACS_0001250303-347 at 343; IACS_0001250348-393 at
388; IACS_0001250578-624 at 619; IACS_0001250763-808 at 803; IACS_0001251540-585 at 580; PPLP-CONF-
000026011, tab ‘2010 and 2016 royalties.’
3
  DeRamus Report, Appendix A, p. 14; see also: PPLPUCC003833706-758 at 749; PPLP-CONF-000026011, tab
‘2010 and 2016 royalties.’
4
  DeRamus Report, p. 13.
5
  DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 15.
6
  DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 6.
7
  Based on the DeRamus Report’s analyses. See: DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 6;
PLP-CONF-000025985.xlsx.


Professionals’ Eyes Only / Highly Confidential                                                              3
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                Ex. C -
                             Expert Report of Philip Green Pg 5 of 38




6.      Counsel has informed me, and consistent with my experience, an evaluation of whether
        intercompany transfers represent arm’s-length consideration typically involves analysis of whether
        such transfers are within a reasonable range of expected payments assuming the transactions
        occurred between unrelated third parties.8 This is because each technology and its contribution to
        a product and the market for the product is often unique. Thus, royalty rates are evaluated in the
        context of the markets that a product serves and its contribution of the technology to that product
        and a range of royalties may fairly compensate for the use of technology. The concluded royalty
        rates presented in the DeRamus Report and the methodology used do not support the conclusion
        that the IACs’ royalty payments to Purdue Pharma are outside a range of reasonable arm’s-length
        royalty rates.9

7.      Specific issues with the DeRamus Report’s analyses include:

               The DeRamus Report does not properly consider an arm’s-length license relating to
                OxyContin between Mundipharma B.V. (“Mundipharma”) and                           & Co., Ltd.
                (“              a Japanese pharmaceutical company (the “Mundipharma –
                License”). This third-party license covers the same product (OxyContin) and is also in an
                ex-U.S. territory, and therefore is an important data point for evaluating the reasonableness
                of the ex-U.S. OxyContin royalties paid by the IACs to Purdue Pharma. The arm’s-length
                royalty rates established by the Mundipharma –                       License are generally
                consistent with the royalty rates paid by the IACs to Purdue Pharma for OxyContin.
                This suggests that the IACs’ royalty payments to Purdue Pharma would be considered to be
                within a reasonable arm’s-length range.

               The DeRamus Report’s regression analysis is based on thirty-seven licenses. These
                licenses are not summarized accurately or completely, and therefore the inputs to the
                regression analysis are inaccurate and inconsistent with the facts. Even as summarized in
                the DeRamus Report, the royalty rates paid by the IACs to Purdue Pharma are
                consistent with the range of effective royalty rates in the Identified Licenses (i.e.,
                within the quartile of royalties on which the conclusions in the DeRamus Report are
                based).10

               Given the limited set of 37 Identified Licenses and the specific facts and considerations
                associated with each, the DeRamus Report’s use of a regression analysis is not appropriate
                in this matter. This is demonstrated by the fact that only one estimate in the DeRamus
                Report’s regression analysis is identified as statistically significant – the “Base Royalty
                Rate” of 13.8% to 18.8%.11 None of the identified royalty rate “adjustments” – which
                increase the Base Royalty Rate to the concluded royalty rate of 25% – are identified as


8
  Transfer pricing analyses are generally done to support issues related to taxation of entities that have operations in
multiple tax jurisdictions. These studies are often used to support the amounts charged by one entity to another in a
related group for services, goods, or rights.
9
  The September 10, 2018 transfer pricing analysis prepared by Horst Frisch similarly analyzes the IACs’ royalty
payments to Purdue Pharma in the context of a “range of arm’s length royalties.” See PPLP-CONF-000025777-
25804 at 25782-25783.
10
   The term Identified Licenses refers to the 37 licenses identified in the DeRamus Report that are asserted to be
comparable and are used as data points for the DeRamus Report’s regression analysis.
11
   DeRamus Report, Appendix A, p. 39.


Professionals’ Eyes Only / Highly Confidential                                                                         4
Subject to Protective Order
     19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                            Ex. C -
                           Expert Report of Philip Green Pg 6 of 38


               statistically significant, indicating that there is not sufficient support for their inclusion.
               Notwithstanding the issues with the regression analysis, the royalty rates of 13% to 15%
               of net sales paid by the IACs to Purdue Pharma prior to loss of exclusivity are
               consistent with the Base Royalty Rate range of 13.8% to 18.8% of net sales from the
               DeRamus Report’s regression analysis.

              The “confirming” profit split analysis in the DeRamus Report is based, in large part, on a
               broad market study of royalty rates published by KPMG in 2012. That study concluded
               that royalty rates across industries tend to amount to between 25% of gross profit and 25%
               of operating profit for the licensee. The royalties paid by the IACs, as calculated in the
               DeRamus Report, fall near the middle of the range identified by the KPMG Study.
               Instead of focusing on that conclusion, the DeRamus Report inappropriately relies on a
               regression analysis in the KPMG Study that has limited predictive value due to a reported
               R2 of 0.319.12

8.      For these reasons, it is my opinion that the DeRamus Report’s conclusion that Purdue Pharma was
        underpaid for ex-U.S. OxyContin rights is unsupported and inconsistent with the facts and
        analyses available to me.

9.      I have also analyzed the DeRamus Report’s valuation of Purdue Pharma’s transfer of intellectual
        property rights relating to non-ADF OxyContin to PRA L.P. The DeRamus Report valued this
        transfer at $252 million as of January 1, 2017.13 This valuation is based on the same regression,
        profit split, and other analyses used to determine the “market royalty rate” of 12.5% of net sales
        for ex-U.S. OxyContin rights after loss of exclusivity instead of the actual rate of 7%.
        Accordingly, I have also concluded that the DeRamus Report’s valuation of the transfer of non-
        ADF OxyContin rights from Purdue Pharma to PRA L.P. is methodologically improper and
        unsupported.

10.     Lastly, I have considered the DeRamus Report’s analyses of several other royalty transactions for
        pharmaceutical products other than OxyContin. These products include Betadine, Senokot, MS
        Contin, Butrans, and Dilaudid. The DeRamus Report’s analysis of these other royalty transactions
        concludes that Purdue Pharma “was not disadvantaged under the related-party license agreements
        relative to benchmarks from arm’s-length agreements.”14 In fact, in several of these analyses, the
        DeRamus Report concludes that Purdue Pharma paid less than it would have paid in royalties if
        the royalty rate were set to be a “market royalty rate.”15 However, the DeRamus Report does not
        calculate the value of any underpayment by Purdue Pharma and does not identify any offsets to the
        asserted $1.4 billion of underpayments and transfers of value that are claimed to have been made
        to related parties outside the Debtor Group.




12
   KPMG International, “Profitability and Royalty Rates Across Industries: Some Preliminary Evidence.” 2012, p.
11.
13
   DeRamus Report, p. 11.
14
   DeRamus Report, Appendix A, p. 81.
15
   DeRamus Report, p. 11.


Professionals’ Eyes Only / Highly Confidential                                                                    5
Subject to Protective Order
     19-23649-rdd          Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                        Ex. C -
                               Expert Report of Philip Green Pg 7 of 38


       II.        Assignment and Information Considered

11.          As noted above, I have been asked to independently and objectively analyze certain aspects of the
             Expert Report of David W. DeRamus, Ph.D., issued on June 15, 2021 (the “DeRamus Report”).
             The DeRamus Report values certain intercompany transfers between PPLP and the Independent
             Associated Companies (“IAC”) and other Sackler-owned entities.16 The DeRamus Report
             concludes that 16 intercompany transactions and transfers resulted in payments to Purdue Pharma
             that were lower than what one would expect if they had been between Purdue Pharma and
             unrelated third parties. The DeRamus Report concludes that, between January 1, 2008, and
             September 15, 2019, underpayments to Purdue Pharma and transfers of value to related parties
             outside the Debtor Group total $1.4 billion.17

12.          To date, I have reviewed the DeRamus Report including the Appendices and certain of the
             documents cited in the DeRamus Report. I understand that certain data files, work papers, and
             other materials providing details on the DeRamus Report’s regression and other analyses were
             recently produced. To date, I have not had sufficient opportunity to analyze certain of these
             materials, including the data and detail underlying the DeRamus Report’s regression analyses.
             Further, I have not been provided, nor have I been asked to analyze, all of the materials referenced
             in the DeRamus Report. Exhibit A is a list of the documents and other information that I have
             considered in forming the opinions and conclusions presented in this report.

13.          This report presents my preliminary analysis of financial, accounting, and economic factors
             relevant to the evaluation of certain intercompany agreements and transfers at issue within the
             scope of my assignment in this matter. The opinions expressed in this report are based on the
             reports and materials I have reviewed to date, in addition to my professional experience and
             training. To the extent additional information becomes available to me that affects my
             conclusions or opinions, I may supplement this report as appropriate. If asked, I may also
             supplement this report or respond to additional discovery, alternative calculations, or further
             revisions to the analyses and conclusions presented by Dr. DeRamus or other experts in this
             matter.

14.          I have not been asked to provide, nor do I intend to provide, legal opinions related to the claims in
             this matter. Additionally, I do not intend to provide any opinions on financial, accounting, or
             economic issues beyond the scope of this report and any supplements that may be prepared.


       III.       Professional Experience, Qualifications, and Compensation

15.          I am one of four founding principals in the consulting firm of Hoffman Alvary & Company LLC,
             located in Newton, Massachusetts. Prior to founding the firm in October 1996, I was a senior
             manager in the Dispute Analysis and Corporate Recovery Services practice of Price Waterhouse
             LLP, an international accounting and consulting firm. As part of my work, I am regularly
             involved in the valuation and licensing of intellectual properties including patents related to
             pharmaceuticals, consumer products, electronics, and software.



16
     DeRamus Report, p. 2.
17
     DeRamus Report, p. 36


Professionals’ Eyes Only / Highly Confidential                                                                  6
Subject to Protective Order
  19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                        Ex. C -
                         Expert Report of Philip Green Pg 8 of 38


16.    For much of the past twenty years, my practice has focused on matters involving intellectual
       property. This work has generally included four categories of services: (1) valuation of
       intellectual properties for transactions and providing opinions regarding the fairness of the
       compensation paid for the use of an intellectual property; (2) licensing assistance, including
       developing monetization strategies and evaluation of deal terms; (3) royalty auditing; and (4)
       analysis of damages in infringement actions including the lost profits and reasonable royalties
       from allegations of patent infringement. My work in these areas includes analyses related to
       pharmaceuticals, medical devices, consumer products, software and hardware, among other
       industries and technologies.

17.    I have a variety of experience related to the financial aspects of the pharmaceutical industries. My
       experience in the pharmaceutical industry includes assistance with developing licensing strategies
       and terms for the use of patented technologies. For example, I have worked with owners of
       patents for the use of chemical formulations of patented pharmaceuticals to develop licensing
       strategies and terms. I have also assisted a research entity to devise appropriate financial terms as
       it sought to “license in” technologies necessary for the development and marketing of a
       pharmaceutical. I have also worked on behalf of the research arms of two hospitals to assist with
       monetization of their patent portfolios. I have provided opinions as to whether the royalties paid
       for the use of inventions related to medical devices and pharmaceuticals are “fair.”

18.    In litigated matters, I have provided opinions as to whether a patented technology contributed to
       the commercial success of pharmaceuticals, evaluated reasonable royalties from patent
       infringement damages and computed lost profits. I have been retained in antitrust matters related
       to the markets for generic drugs and the effects of competition between generic and branded drug
       manufacturers. I have also been retained in bankruptcy matters to value intercompany interests in
       recoveries from the sales of business segments and intellectual properties.

19.    My resume, a list of cases in which I have given testimony either in deposition or at trial over the
       past four years, and publications over the past 10 years are found on Exhibit B. I obtained my
       undergraduate degree in History from Rutgers College and received a Master of Business
       Administration degree with a concentration in Accounting from Rutgers Graduate School of
       Management. I am licensed as a Certified Public Accountant by the State of New York and have
       earned the Certified Management Accountant designation. I have also been accredited by the
       AICPA in Business Valuation (“ABV”) and have earned the Accredited Senior Appraiser
       (“ASA”) designation from the American Society of Appraisers in the Business Valuation
       discipline.

20.    My firm, Hoffman Alvary & Company LLC, is being compensated at the rate of $675 per hour for
       my work on this engagement. Neither my compensation, nor that of my firm, is affected by the
       outcome of this matter.




Professionals’ Eyes Only / Highly Confidential                                                            7
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                          Ex. C -
                             Expert Report of Philip Green Pg 9 of 38


      IV.      Background

            A. Bankruptcy of Purdue Pharma L.P. and Related Entities

21.     On September 15, 2019, Purdue Pharma L.P., along with its general partner Purdue Pharma Inc.,
        and its wholly-owned direct and indirect subsidiaries, filed for Chapter 11 bankruptcy.18 The
        Debtor’s Chapter 11 cases are being jointly administered under In re Purdue Pharma L.P., et al.
        Case No. 19-23649. I understand the Debtors have continued to maintain their possessions and
        business operations.


            B. Overview of Certain Licenses and Transfers at Issue

               1. Ex-U.S. OxyContin Royalty Payments to Purdue Pharma

22.     In the late 1990s, Purdue Pharma licensed to the IACs the rights to manufacture, sell, and
        distribute non-ADF forms of OxyContin. Subsequent agreements granted the IACs the rights to
        manufacture, sell, and distribute ADF Oxycontin.19

23.     Mundipharma is a member of a global network of IACs which facilitate the research,
        development, production and marketing of prescription medicines and consumer healthcare
        products.20 Mundipharma is headquartered in the U.K. and has a distribution network of over 120
        countries across Europe, Africa, Asia, Canada, Latin America, and the Middle East.21 According
        to its website, Mundipharma’s worldwide annual sales total approximately $2 billion.22

24.     Prior to losing patent exclusivity in 2013, Purdue Pharma received from the IACs royalties of 13%
        of net sales on non-ADF OxyContin. After the loss of exclusivity in 2013, this royalty rate was
        reduced to 7% of net sales.23 The royalty rate that Purdue Pharma receives for ADF OxyContin,
        which has patent exclusivity until       , is approximately 15% of net sales.24

25.     From January 1, 2008 to September 15, 2019, Purdue Pharma received a total of $622 million in
        net royalties, $615 million of which were attributable to ex-U.S. OxyContin sales. Of these ex-
        U.S. sales, $519 million were from IACs, and $96 million were from third-party sales by Japanese
        pharmaceutical company



18
   See Purdue Pharma L.P., et al.’s Voluntary Petition for Non-Individuals Filing for Bankruptcy, dated Sept. 15,
2019. Docket Entries 1-24.
19
   See, for example, Expert Report of David DeRamus (“DeRamus Report”), pp. 3, 13.
20
   Mundipharma, “About Us,” (2015) accessed at: https://www.mundipharma.com.au/about-us/.
21
   Mundipharma, “Mundipharma at a Glance,” (2021) accessed at: https://www.mundipharma.com/sites/mundi-
pharma/files/about-us/mundipharma-at-a-glance-v2-march-final.PDF.
22
   Mundipharma, “Mundipharma at a Glance,” (2021) accessed at: https://www.mundipharma.com/sites/mundi-
pharma/files/about-us/mundipharma-at-a-glance-v2-march-final.PDF.
23
   PPLP-CONF-000025777-25804 at 25786; see also: IACS_0001250303-347 at 343; IACS_0001250348-393 at
388; IACS_0001250578-624 at 619; IACS_0001250763-808 at 803; IACS_0001251540-585 at 580; PPLP-CONF-
000026011, tab ‘2010 and 2016 royalties.’
24
   DeRamus Report, Appendix A, p. 14; see also: PPLPUCC003833706-758 at 749; PPLP-CONF-000026011, tab
‘2010 and 2016 royalties.’.


Professionals’ Eyes Only / Highly Confidential                                                                      8
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                       Ex. C -
                            Expert Report of Philip Green Pg 10 of 38


26.        The DeRamus Report concludes that these royalty payments were lower than what unrelated
           parties would have paid to Purdue Pharma.25 Specifically, the DeRamus Report concludes that
           from January 1, 2008 through September 15, 2019 the total underpayment from the IACs to
           Purdue Pharma for ex-U.S. rights to OxyContin amounts to $486 million.26

               2. Transfer of Intellectual Property Rights Covering Non-ADF OxyContin

27.        On January 1, 2017, Purdue Pharma entered into a series of assignment agreements with PRA
           L.P., pursuant to which Purdue Pharma transferred its rights, title, and interest of non-ADF
           OxyContin under the applicable license agreements with foreign IACs. Specifically, Purdue
           Pharma assigned the rights to non-ADF OxyContin in 30 different countries across Asia, Europe,
           Africa, Oceania, and the Middle East. It is asserted that Purdue Pharma did not receive
           consideration for these agreements.27

28.        The DeRamus Report valued the intellectual property rights relating to non-ADF OxyContin sold
           outside the U.S. at $252 million as of January 1, 2017.28

               3. Other Intercompany Agreements and Transfers

29.        Purdue Pharma and the Debtor Group were involved in other intercompany agreements and
           transfers. These agreements and transfers include, but are not limited to, royalty payments on other
           pharmaceuticals, asset sales and transfers, equity transfers, and the provision of services such as
           administrative, purchasing, tax, contract research, and other services.

30.        The DeRamus Report finds that Purdue Pharma was not disadvantaged by the other royalty
           agreements. The DeRamus Report also concludes that the costs and markups paid in the other
           transfers and agreements were generally consistent with arm’s-length dealings, with a few
           “relatively limited exceptions.”29 I have not been asked to evaluate the values potentially
           associated with the equity transfers at issue in this matter.


      V.       Opinion and Related Support

Opinion:       Based on the materials I have reviewed to date, as well as my background, training, and
               experience, I have concluded that the DeRamus Report’s analysis and conclusions
               regarding ex-U.S. OxyContin royalties and the related value is methodologically
               improper, speculative, and inconsistent with the facts. In particular, the analysis
               improperly excludes consideration of a relevant arm’s-length license for OxyContin and
               is based on methodologically flawed regression and profit split analyses.

31.        The DeRamus Report provides analysis of the value of intercompany transfers between Purdue
           Pharma and the IACs. As part of this assignment, the DeRamus Report evaluated whether Purdue

25
   DeRamus Report, p. 13.
26
   DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 6.
27
   DeRamus Report, p. 18; Appendix A, p. 110; see also, Amended Disclosure Statement for First Amended Chapter
11 Plan for Purdue Pharma L.P. and its Affiliated Debtors, Docket Entry 2789-1, dated April 30, 2021, p. 111.
28
   DeRamus Report, p. 11.
29
   DeRamus Report, p. 24.


Professionals’ Eyes Only / Highly Confidential                                                               9
Subject to Protective Order
     19-23649-rdd     Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                             Ex. C -
                         Expert Report of Philip Green Pg 11 of 38


        Pharma received arm’s-length value for certain intercompany and non-cash transfers. In total, the
        DeRamus Report analyzed 37 transfers – 27 intercompany transactions and 10 non-cash transfers.
        The DeRamus Report concludes that 16 of the 37 transactions resulted in payments to Purdue
        Pharma that were lower than the range that one would expect for arm’s-length transactions
        between unrelated parties.30 In total, the DeRamus Report concludes that underpayments to
        Purdue Pharma total $1.4 billion between 2008 and September 15, 2019.31

32.     I have been asked to analyze the DeRamus Report’s evaluation of certain intercompany transfers
        involving Purdue Pharma. These include: (i) royalty rates that the IACs paid Purdue Pharma on
        ex-U.S. sales of OxyContin from January 1, 2008 through September 15, 2019; (ii) the January 1,
        2017 transfer of ex-U.S. non-ADF OxyContin rights from Purdue Pharma to PRA L.P; and (iii)
        royalty rates received by Purdue Pharma for certain other drugs identified in the DeRamus Report.
        The two categories of transfers related to OxyContin account for approximately 50% of the $1.4
        billion in total underpayments to Purdue Pharma presented by the DeRamus Report.32

33.     Based on the documents and other information that I have considered, in my opinion, the
        DeRamus Report’s analyses of these intercompany transfers are methodologically improper,
        speculative, and inconsistent with the facts. The following sections present specific issues with
        the DeRamus Report’s analysis of these intercompany transfers.

         A. Analysis of Ex-U.S. OxyContin Royalties Paid to Purdue Pharma

            1. Overview of the DeRamus Report’s Analysis and Findings

34.     The DeRamus Report presents analyses of the reasonableness of royalties paid by the IACs to
        Purdue Pharma related to OxyContin.33 The royalty rates paid by the IACs to Purdue Pharma on
        ex-U.S. sales of OxyContin while it was under exclusivity were approximately 13% of net sales
        between 2008 and 2012.34 After 2012, the royalty rate paid by IACs to Purdue Pharma under
        patent exclusivity amounted to approximately 15% of net sales.35 In addition, during the period
        after 2012 when Purdue Pharma’s “core composition intellectual property expired,” the royalty
        rates paid by IACs for non-ADF OxyContin were approximately 7%.36 Based on its analysis, the
        DeRamus Report concludes that the IACs underpaid Purdue Pharma for rights to manufacture and
        sell OxyContin outside of the U.S.37 Specifically, the DeRamus Report concludes:38

               [T]he royalty rates IACs paid for OxyContin sales were lower than what would have been
               reasonable given comparable arm’s-length agreements between unrelated parties. Our
               analysis suggests that an arm’s-length royalty rate for patent-protected OxyContin is 25%,
               which is reduced to 12.5% after the patents expire.

30
   DeRamus Report, p. 11.
31
   DeRamus Report, p. 11.
32
   DeRamus Report, p. 36
33
   DeRamus Report, Appendix A, p. 14.
34
   DeRamus Report, p. 14.
35
   DeRamus Report, p. 14. See also: PPLPUCC003833706-758 at 749.
36
   DeRamus Report, p. 14. See also: IACS_0001250303-347 at 343; IACS_0001250348-393 at 388;
IACS_0001250578-624 at 619; IACS_0001250763-808 at 803; IACS_0001251540-585 at 580; PPLP-CONF-
000026011, tab ‘2010 and 2016 royalties’.
37
   DeRamus Report, Appendix A, p. 15.
38
   DeRamus Report, Appendix A, p. 15.


Professionals’ Eyes Only / Highly Confidential                                                                  10
Subject to Protective Order
     19-23649-rdd     Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                       Ex. C -
                         Expert Report of Philip Green Pg 12 of 38




35.     The DeRamus Report concludes that the total underpayment from the IACs to Purdue Pharma on
        ex-U.S. OxyContin royalties from 2008 through September 15, 2019 amounts to $486 million.39
        This conclusion is based on two primary approaches: (i) analysis of consideration paid in certain
        third-party licensing transactions; and (ii) comparison of the implied profit split between IACs and
        Purdue Pharma and the profit splits observed for purportedly similar third-party arrangements.40

36.     As presented in the following sections, the analyses supporting the DeRamus Report’s conclusion
        that the IACs underpaid Purdue Pharma for ex-U.S. OxyContin rights are methodologically
        improper, speculative, and inconsistent with the facts. The DeRamus Report’s analyses do not
        support the conclusion that the IACs’ royalty payments to Purdue Pharma are outside a reasonable
        arm’s-length range.

            2. The DeRamus Report Fails to Properly Consider Mundipharma’s Arm’s-Length License
               with

37.     The DeRamus Report’s analysis of the IACs’ royalty payments to Purdue Pharma for ex-U.S.
        OxyContin rights considers the 37 Identified Licenses to be “comparable” or “similar” third-party
        transactions. However, despite focusing on the Identified Licenses, the DeRamus Report fails to
        properly consider a relevant arm’s-length third-party license relating to OxyContin between
        Mundipharma and             a pharmaceutical company with operations in Japan.

38.     Dated December 12, 1992, the Mundipharma –                   License granted           the exclusive
        right to manufacture, package, use, distribute, market, and sell OxyContin in Japan.41 Pursuant to
        this agreement,              received rights to patents, trademarks, and know-how relating to
        OxyContin.42 The 1992 agreement specified a royalty rate of 10.0% of net sales for the period of
        ten years from the date of first commercial sale of OxyContin by               (the “Initial Term”).
        The royalty rate for the five years following the Initial Term (the “Extension Term”) decreased to
        6.25% of net sales. The 1992 agreement did not establish a royalty rate for the period after the
        Extension Term (the “Continuation Term”).43 The agreement also specified an initial fee of
        $1,000,000, along with minimum royalty payments upon commercialization.44 Furthermore,
                  agreed to complete registration in Japan for OxyContin, which included carrying out a
        development plan.               was to cover all expenses associated with obtaining registration,
        including expenses associated with additional clinical trials.45

39.     The Mundipharma –               License was amended in 1997 and again in 2001. The 1997
        amendment increased the royalty rate to 12.5% of net sales for the Initial Term and 8.75% of net
        sales for the Extension Term.46 The 2001 amendment further increased the royalty rate to 15% for
        the Initial Term and 10% for the Extension Term.47 The 2001 amendment also established that
        Mundipharma and             would evenly split development costs associated with non-cancer pain

39
   DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 6.
40
   DeRamus Report, Appendix A, pp. 16-18.
41
   IACS_0001254692-722 at 697, 699.
42
   IACS_0001254692-722 at 699-700.
43
   IACS_0001254692-722 at 701.
44
   IACS_0001254692-722 at 701; 703.
45
   IACS_0001254692-722 at 707.
46
   PPLP-CONF-000025777-25804 at 25788.
47
   IACS_0001254578-587 at 578.


Professionals’ Eyes Only / Highly Confidential                                                            11
Subject to Protective Order
     19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                             Ex. C -
                           Expert Report of Philip Green Pg 13 of 38


        indications.48 Additionally, pursuant to the 2001 amendment, Mundipharma had the option to co-
        promote OxyContin in Japan.               agreed to pay Mundipharma a fee of 10% of net sales to
        fund co-promotion activities.49

40.     The following table summarizes the royalty rates established by the Mundipharma –
        License and subsequent amendments:

                                         Mundipharma –              License
                                      Royalty Rates as a Percentage of Net Sales
                                                                  Initial Term               Extension Term
                                                                  (Years 1-10)                (Years 11-15)
        License Agreement – 1992                                     10.00%                       6.25%
        Amendment to License Agreement – 1997                        12.50%                       8.75%
        Amendment to License Agreement – 2001                        15.00%                      10.00%

41.     The Mundipharma –              License covers the same product in ex-U.S. territory, and the arm’s-
        length royalty rates established by the agreement are generally consistent with the royalties paid
        by the IACs to Purdue Pharma. Transfer pricing analyses conducted by Horst Frisch also
        conclude that the Mundipharma –                 License (referred to as a “Closely Comparable
        Transaction”) indicates that the ex-U.S. OxyContin royalties paid by the IACs to Purdue Pharma
        are commercially reasonable.50

42.     The DeRamus Report acknowledges the terms of the Mundipharma –                    License and notes
        that it represents an arm’s-length third-party agreement.51 However, the DeRamus Report fails to
        substantively consider the relevance of this agreement to its analysis of the reasonableness of ex-
        U.S. royalties paid by the IACs. In particular, the DeRamus Report fails to appropriately consider
        that, similar to the agreements between the IACs and Purdue Pharma, the Mundipharma –
                   License is for ex-U.S. OxyContin.

43.     In my experience, when evaluating royalty rates involving a particular intellectual property, it is
        appropriate to consider the rates that actually have been agreed to for that particular intellectual
        property. While the amounts that have been agreed to for other intellectual properties between
        third-parties may be relevant, absent a justifiable rationale, reliance on such third-party agreements
        to the exclusion of actual agreements for the intellectual property at issue is not an appropriate
        methodology. This is in part because intellectual properties by their nature are unique and the
        economic benefit from the use of an intellectual property also can be unique to it. The DeRamus
        Report provides no explanation for why the Mundipharma –                  License has been effectively
        excluded from its analysis, nor does it reconcile its conclusions regarding royalty rates to the terms




48
   IACS_0001254578-587 at 581. In its transfer pricing analysis, Horst Frisch noted that the royalty rates specified
in the Mundipharma –            License were increased in response to             failure to commercialize the
licensed product in the agreed-upon time period. See, for example, PPLP-CONF-000025777-25804 at 25781, fn. 4.
49
   IACS_0001254578-587 at 582-83.
50
   See, for example, PPLP-CONF-000025777-25804 at 25780-25782.
51
   DeRamus Report, Appendix A, pp. 47-49.


Professionals’ Eyes Only / Highly Confidential                                                                     12
Subject to Protective Order
     19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                              Ex. C -
                           Expert Report of Philip Green Pg 14 of 38


        of this agreement. This issue renders the DeRamus Report and its conclusions regarding the ex-
        U.S. OxyContin royalties paid by the IACs unsupported and in my opinion not reliable.52

               3. The DeRamus Report’s Analysis of the Identified Licenses is Unreliable

44.     The DeRamus Report’s analysis of potentially comparable licenses is based on a selection of
        publicly available license agreements in the pharmaceutical industry.53 This selection began with
        approximately 4,000 potential agreements, and after filtering for certain criteria, resulted in only
        27 license agreements. The DeRamus Report then identifies an additional 10 arm’s-length
        agreements for a total of 37 purportedly Identified Licenses.54 No discussion is provided as to why
        the additional 10 licenses were added to the analysis.

45.     These Identified Licenses are the basis of two approaches to assessing the reasonableness of the
        ex-U.S. OxyContin royalties paid to Purdue Pharma: (i) ranges of potentially comparable market
        royalty rates; and (ii) a multivariable regression analysis.55 As discussed, based on a review of the
        Identified Licenses, the DeRamus Report concludes that an arm’s-length royalty rate for a license
        to manufacture, sell, and distribute patent-protected OxyContin in ex-U.S. markets would be
        approximately 25% of net sales prior to the loss of exclusivity.56

46.     The DeRamus Report’s identification and analysis of the 37 Identified Licenses is not reliable for
        the purpose of analyzing the reasonableness of the royalty payments from the IACs to Purdue
        Pharma on ex-U.S. sales of OxyContin. Specific issues with the DeRamus Report’s analysis of
        the Identified Licenses include:

               Identification of Ex-U.S. Licenses and Royalty Rates is Not Reliable: The DeRamus
                Report notes that ex-U.S. markets are generally associated with lower royalty rates. The
                DeRamus Report therefore considers the geographic scope of the Identified Licenses when
                evaluating potential comparability.57      While analyzing geographic scope may be
                appropriate, the DeRamus Report fails to properly identify the licensed territories for the
                Identified Licenses. Specifically, the DeRamus Report indicates that 19 of the 37 Identified
                Licenses are ex-U.S.58 However, the characterization of these 19 licenses as ex-U.S. is
                inconsistent with the facts. Based on my review of the Identified Licenses included by the
                DeRamus Report, it appears that of the 19 purportedly ex-U.S. licenses, six licenses are

52
   Furthermore, I note that the DeRamus Report also does not properly consider a third-party license agreement
between Mundipharma and               covering OxyContin TR and Targin in Japan, dated November 18, 2013. This
license agreement establishes royalty rates for both products of 15% of net sales for the Initial Term and 12.5% of
net sales for the Extension Term. The agreement also specifies that            will pay additional royalties of up to
2.25% of net sales on OxyContin TR relating to Mundipharma’s royalties to                          . See
IACS_0001254589-4679. The DeRamus Report fails to appropriately consider this license in evaluating the IACs’
royalty payments to Purdue Pharma on ex-U.S. OxyContin sales. The 2013 license between Mundipharma and
           covers oxycodone-related products in an ex-U.S. territory, and the arm’s-length royalty rates established
by the agreement are generally consistent with the royalties paid by the IACs to Purdue Pharma.
53
   Page 34 of Appendix A to the DeRamus Report lists the criteria used to select the 27 publicly available Identified
Licenses.
54
   DeRamus Report, Appendix A, p. 34.
55
   DeRamus Report, pp. 5-6. See also DeRamus Report, Appendix A, pp. 36-43.
56
   DeRamus Report, p. 13.
57
   DeRamus Report, Appendix A, p. 17.
58
   DeRamus Report, Appendix A, p. 43.


Professionals’ Eyes Only / Highly Confidential                                                                      13
Subject to Protective Order
     19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                              Ex. C -
                          Expert Report of Philip Green Pg 15 of 38


               actually worldwide licenses and therefore include U.S. rights.59 This means that 24 of the
               37 licenses included in the DeRamus Report include some form of U.S. rights, which are
               acknowledged in the DeRamus Report to be greater than those that would be associated
               with ex-U.S. markets.

              Since the DeRamus Report notes that ex-U.S. markets are generally associated with lower
               royalty rates, mischaracterizing agreements as ex-U.S. instead of worldwide tends to
               overstate the royalty rates associated with purportedly ex-U.S. sales. Similarly, DeRamus
               Report improperly characterizes certain licenses as covering U.S. rights only. Of the 18
               purportedly U.S.-only licenses, eight licenses actually include Canada and/or Mexico as
               covered territories.60 Furthermore, the DeRamus Report improperly characterizes one
               license covering North America territories as ex-US.61 The DeRamus Report’s failure to
               properly identify and account for the geographic coverage for the Identified Licenses
               indicates that the results of the DeRamus Report’s regression analysis and the summary
               statistics related to the ex-U.S. Identified Licenses are overstated and unreliable.62

              Fails to Include Relevant Licenses: The DeRamus Report’s analysis of the 37 Identified
               Licenses fails to consider other publicly available licenses related to pain therapies. In
               particular, despite acknowledging that the Mundipharma –              License is a relevant,
               arm’s-length, third-party license, the DeRamus Report does not include it in the Identified
               License analysis.63 Furthermore, the DeRamus Report’s Identified License analysis fails to
               consider other relevant third-party licenses related to pain therapies. For example, a
               preliminary review indicates that other license agreements related to pain products were
               excluded from the analysis in the DeRamus Report.64 The exclusion of relevant licenses
               with no explanation indicates that the DeRamus Report’s selection of the Identified
               Licenses is methodologically flawed.

              Improperly Includes a Non-Arm’s-Length License Agreement: The DeRamus Report
               asserts that the 37 Identified Licenses are limited to agreements with arm’s-length
               relationships between the licensor and licensee. However, my analysis indicates that the
               DeRamus Report improperly includes a non-arm’s-length transaction. Specifically, the
               2015 license agreement between Elite Pharmaceuticals Inc. (“Elite”) and Epic Pharma LLC
               (“Epic”) for Oxycodone HCl IR with sequestered naltrexone was executed in the context of

59
   Exhibit C. See also PPLP-CONF-000025975.xlsx.
60
   Exhibit C. See also PPLP-CONF-000025975.xlsx.
61
   Exhibit C. See also PPLP-CONF-000025975.xlsx.
62
   DeRamus Report, Appendix A, pp. 39, 43.
63
   DeRamus Report, Appendix A, pp. 44-46.
64
   Examples of such agreements include: the 2007 License, Development and Commercialization Agreement
between Acura Pharmaceuticals and King Pharmaceuticals, Inc. for Oxycodone HCl with Aversion® Composition,
a product approved at that time for Phase III clinical trials, which stipulated a royalty of 5-25% of net sales, $30
million upfront payment, and milestone payments; the 2005 Amended and Restated Distribution and License
Agreement between XenoPort, Inc. and Astellas Pharma Inc. for pre-approval gabapentin enacarbil, which stipulated
royalty of 13-18% of net sales, $25 million upfront payment, and up to $60 million in milestone payments; and the
2008 Exclusive License Agreement between Depomed, Inc. and Solvay Pharmaceuticals, Inc. for Gabapentin GR®,
a product then in Phase III development, which stipulated a royalty of 14-20% of net sales, $25 million upfront
payment, and up to $370 million in milestone payments. These example agreements are based on my preliminary
research and appear to meet the criteria of the comparable royalty rate analysis in the DeRamus Report. See
DeRamus Report, Appendix A, p. 34.


Professionals’ Eyes Only / Highly Confidential                                                                    14
Subject to Protective Order
     19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                Ex. C -
                           Expert Report of Philip Green Pg 16 of 38


               an ongoing partnership between the parties.65 In 2009, Elite entered into a “Strategic
               Alliance Agreement” with Epic to pursue FDA approval for new drug products.66 This
               complex agreement included acquisitions of equity interests, intellectual property and asset
               transfers, and royalty and milestone payments, among other terms.67 The ongoing
               “strategic alliance” between Elite and Epic indicates that the 2015 license agreement
               between the parties is not arm’s-length.68 The 50% effective royalty rate for the Elite –
               Epic License concluded by the DeRamus Report is the highest royalty rate included in the
               DeRamus Report’s 37 Identified Licenses.

47.     These issues indicate that that the DeRamus Report’s analyses of royalty rates in the Identified
        Licenses, including both the summary statistics and the multivariable regression, are not reliable.

48.     Despite the foregoing issues, the effective royalty rates in the Identified Licenses selected by the
        DeRamus Report are generally consistent with the royalty rates paid by the IACs to Purdue
        Pharma for ex-U.S. OxyContin rights. Specifically, the DeRamus Report summarizes the
        effective royalty rates for the Identified Licenses by presenting an interquartile range. This is the
        range of effective royalty rates that fall between the 25th and 75th percentiles. In essence, this
        represents the range that encompasses the middle 50% of the data points with the top and bottom
        25% being excluded. As shown following chart, the royalty rates paid by the IACs to Purdue
        Pharma for ex-U.S. OxyContin rights are consistent with the interquartile range calculated in the
        DeRamus Report. In other words, the royalty rates are in the range of the middle 50% of the
        observed values in the Identified Licenses.


                    Comparison of the Effective Royalty Rates for the DeRamus Report’s
                  Identified Licenses to the Royalty Rates Paid by IACs to Purdue Pharma
                                          (During Exclusivity Period)

                                                                                   Interquartile Range69
                                                                                   (25th to 75th Percentile)
DeRamus Report: All Identified Licenses (N=37)                                           15% to 26%
DeRamus Report: Pain-Related Identified Licenses (N=14)                                 16% to 29%
DeRamus Report: Ex-U.S. Identified Licenses (N=19)                                      13% to 25%
Royalty Rate Paid by IACs to Purdue Pharma                                              13% to 15%

49.     The DeRamus Report suggests that the OxyContin royalties should be “in the upper part of that
        range with other comparable late-stage pain products.”70 Such conclusions would need to be based
        on more complex analysis involving review of the technologies licensed, evaluation of alternatives
65
   The 2015 license agreement between Elite Pharmaceuticals Inc. and Epic Pharma LLC may be referred to as the
“Elite – Epic License.”
66
   Elite Pharmaceuticals’ 10-K for the fiscal year ended March 31, 2010, pp. 8, 12; Elite Pharmaceuticals, Inc. “Elite
Announces Signing of Strategic Alliance Agreement,” accessed at:
https://elite.irpass.com/profiles/investor/ResLibraryView.asp?ResLibraryID=74952&GoTopage=18&Category=216
3&BzID=2258&G=939.
67
   Elite Pharmaceuticals’ 10-K for the fiscal year ended March 31, 2010, pp. 33-37.
68
   Elite Pharmaceuticals’ 10-K for the fiscal year ended March 31, 2016, pp. 96-98.
69
   DeRamus Report, Appendix A, p. 40.
70
   DeRamus Report, Appendix A, page 36.


Professionals’ Eyes Only / Highly Confidential                                                                       15
Subject to Protective Order
     19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                Ex. C -
                           Expert Report of Philip Green Pg 17 of 38


        to the use of the licensed technologies, the markets for the products and other factors that are not
        fully considered in the DeRamus Report. The DeRamus Report thus provides no support for this
        expectation that the OxyContin royalties should be at or above the “upper end” of the range. Of
        note, for many years, the calculated “Market Royalty Rate with R&D” adjustment in the DeRamus
        Report results in a royalty rate that exceeds the effective royalty rate identified as the 75th
        percentile.71

50.     In addition, several factors suggest that a lower royalty rate is appropriate.72 These factors include,
        but are not limited to:

                 The extent of the IACs’ contribution to the development and marketing of OxyContin in
                  ex-U.S. markets;
                 The availability of shared corporate resources and marketing initiatives between the IACs
                  and Purdue Pharma; and
                 The availability of generic alternatives for non-ADF OxyContin in ex-U.S. markets.

51.     The DeRamus Report fails to consider such factors and their effect on the appropriate royalty rate
        for ex-U.S. Oxycontin rights paid to Purdue Pharma.

52.     Furthermore, a preliminary search of publicly available pharmaceutical royalty rates indicates that
        the ex-U.S. OxyContin royalties paid by the IACs are consistent with typical industry rates for
        post-proof of concept, marketed products for ex-U.S. sales.73 Examples of publicly available
        industry sources include:

                BioPharmaceutical Royalty Rates and Deal Terms Survey (June 2008): This royalty rate
                 survey indicates an average fixed royalty rate of 11.6% and a median fixed royalty rate of
                 7.5% for six licenses relating to marketed, post proof-of-concept products.74

                BioPharma Royalty Rate Survey (September 2011): This survey indicates an average flat
                 royalty rate of 14.6% for registered/marketed product deals, with a median flat royalty rate
                 of 15%.75 In addition, for deals in post-proof of concept development – but before the




71
   For Market Royalty Rates with the R&D Adjustment, see DeRamus Report, Appendix A, page 74.
72
   See Section A.7 for a discussion of additional factors that may affect the appropriate royalty rate in a licensing
transaction relating to pharmaceutical products.
73
   “Proof-of-concept” is the point at which a pharmaceutical product has completed Phase 2 clinical studies and is
ready to enter Phase 3 clinical trials. If a product is registered/marketed, the product has completed Phase 3 clinical
trials, the last phase of clinical research, and has been marketed for sale. (See: McCarthy, J., and Bonifant, B. “A
Review of the Global BioPharmaceutical Royalty Rates and Deal Terms Survey: Licensing Executives Society
(U.S.A. and Canada), Inc. and Licensing Executives Society International (LESI),” les Nouvelles (2011): 251-262,
p. 257).
74
   2007 LES BioPharmaceutical Royalty Rates and Deal Terms Survey, Licensing Executives Society (U.S.A. &
Canada), Inc. (2008): p. 26. I note that these six licenses are defined as “Group 5,” or marketed products that have
received approval, as defined on page 23 of the document.
75
   McCarthy, J., and Bonifant, B. “A Review of the Global BioPharmaceutical Royalty Rates and Deal Terms
Survey: Licensing Executives Society (U.S.A. and Canada), Inc. and Licensing Executives Society International
(LESI),” les Nouvelles (2011): 251-262, p. 257.


Professionals’ Eyes Only / Highly Confidential                                                                        16
Subject to Protective Order
     19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                           Ex. C -
                          Expert Report of Philip Green Pg 18 of 38


                final “registered/marketed” stage – this survey indicated an average flat royalty rate of
                14% and a median rate of 16%.76

               Global Life Sciences Royalty Rates and Deal Terms Survey (February 2017): This
                royalty rate survey indicates an average flat royalty rate of 12% and a median flat royalty
                rate of 7% for 22 licenses relating to registered/launched pharmaceutical products.77

53.     The DeRamus Report fails to explain why its concluded arm’s-length royalty rate of 25% of net
        sales for ex-U.S. sales of OxyContin is not consistent with industry averages noted in publicly
        available sources.

             4. The DeRamus Report’s Regression Analysis Suffers from Methodological Flaws

54.     The DeRamus Report uses a regression analysis of the 37 Identified Licenses to determine an
        “expected market royalty” rate of 25% of sales for ex-U.S. OxyContin rights.78 Based on my
        review, the DeRamus Report has not properly applied a regression analysis in this matter.
        Although a regression analysis can be an appropriate tool in certain circumstances, given the
        limited set of Identified Licenses and the specific facts and complexity associated with each
        agreement, the DeRamus Report’s use of a regression analysis is not appropriate in this matter. In
        my experience negotiating and analyzing license agreements, pharmaceutical licenses tend to
        result from complex negotiations between the parties that can involve numerous, specific contract
        terms that benefit one or both parties. The complexity of the agreements, the different market
        factors underlying each, and the number of important negotiated terms, make the Identified
        Licenses as summarized not appropriate for the type of regression analysis applied in the
        DeRamus Report.

55.     As discussed in subsequent sections, the inappropriateness of the DeRamus Report’s regression
        analysis is demonstrated by the fact that none of the explanatory variables are identified as being
        statistically significant. The only estimate that is identified as statistically significant is the
        intercept term – the “Base Royalty Rate” of 13.8% to 18.8%.79 The DeRamus Report does not
        explain why a regression model is methodologically appropriate to use in analyzing the 37
        Identified Licenses, as opposed to reviewing each agreement independently and evaluating how
        the present royalty terms inform an appropriate “market rate.” The misapplication of a regression
        analysis in this matter renders the results of the analysis unreliable.

56.     In addition to this overall methodological issue, the DeRamus Report’s regression analysis suffers
        from other calculation and conceptual issues. First, the regression analysis in the DeRamus
        Report’s calculation of “effective” royalty rates for the 37 Identified Licenses is flawed. This
        calculation involves converting sales-dependent royalty rates, milestone payments, and other
        payments into effective royalty rates.80 However, the calculation of effective rates for these
        agreements is speculative and inconsistent with the facts associated with the individual licenses.
76
   McCarthy, J., and Bonifant, B. “A Review of the Global BioPharmaceutical Royalty Rates and Deal Terms
Survey: Licensing Executives Society (U.S.A. and Canada), Inc. and Licensing Executives Society International
(LESI),” les Nouvelles (2011): 251-262, p. 257.
77
   2016 Global “Life Sciences” Royalty Rates & Deal Terms Survey, Licensing Executives Society USA/Canada,
(2017): pp. 46-48.
78
   DeRamus Report, Appendix A, p. 36.
79
   DeRamus Report, Appendix A, p. 39.
80
   DeRamus Report, Appendix A, p. 37.


Professionals’ Eyes Only / Highly Confidential                                                                  17
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                         Ex. C -
                            Expert Report of Philip Green Pg 19 of 38


          Below is a page from Appendix A to the DeRamus Report that describes the calculation of
          effective royalty rates for the 37 identified comparable licenses [emphasis added].81




57.       As shown above, the DeRamus Report calculated effective royalty rates by applying the total IAC
          OxyContin sales from 2008 through 2018 to each of the asserted comparable licenses.82 That is,
          rather than consider the sales of the actual products licensed under each agreement (for which the
          royalty terms would actually apply), sales levels of ex-U.S. OxyContin are considered. No
          explanation is provided for this approach, nor is any analysis presented regarding how the use of
          OxyContin sales may affect the “effective royalty rates” calculated by the DeRamus Report like
          other products.

58.       Based on the Identified Licenses, this approach is methodologically inappropriate. My analysis
          indicates that the Identified Licenses tend to have tiered royalty rates that increase with sales. In
          addition, I note that many of the Identified Licenses in the DeRamus Report are for
          pharmaceutical products with lower expected sales than OxyContin. Accordingly, the DeRamus
          Report’s use of actual ex-U.S. OxyContin sales by the IACs results in an unreliable and overstated
          effective royalty rate. In particular, this approach results in unreliable effective royalty rates that
          are not consistent with the expected sales levels of the products licensed in the 37 Identified
          Licenses. Unlike OxyContin, certain Identified Licenses relate to more limited patient
          populations.



81
     DeRamus Report, Appendix A, p. 37.
82
     DeRamus Report, Appendix A, p. 37.


Professionals’ Eyes Only / Highly Confidential                                                                 18
Subject to Protective Order
     19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                             Ex. C -
                           Expert Report of Philip Green Pg 20 of 38


59.     For example, in 1997, Biotime Inc. licensed Hextend to Abbott Laboratories (the “Hextend
        License”).83 Hextend is indicated for use in cases of hypovolemia, or shock from hemorrhage or
        fluid loss, in a clinical setting. This condition affects 0.03-0.07% of people annually.84 The
        payment terms in the Hextend License reflect this limited patient population. Specifically, the
        license denotes an upfront payment of $1,000,000 plus up to $1,500,000 in milestone payments.85
        The Hextend Agreement includes a base royalty rate of 5%, increasing 0.22% for every million
        dollars of sales up to a maximum royalty of 36% of net sales.86 This agreement also includes
        increasing additional license fees of 5% of net sales over $15 million and up to $30 million of
        annual net sales, and license fees of 10% of net sales over $30 million of annual net sales, with a
        maximum annual license fee of $37.5 million.87 These sales tiers are substantially less than the
        IACs’ ex-U.S. sales of OxyContin, which ranged from $310 million to $579 million per year
        between 2008 and 2016.88 There is no evidence that such sales levels were ever contemplated for
        Hextend. Nevertheless, by applying the IACs’ ex-U.S. sales of OxyContin to the Hextend
        License, the DeRamus Report concludes that the effective royalty rate without upfront and
        milestone payments is 36% of sales – the maximum royalty possible in the Hextend License – and
        that the effective rate with upfront and milestone payments is approximately 43% of sales.89
        There is no analysis in the DeRamus Report of the effective royalty rate actually paid, or expected
        to be paid, between the parties as part of the Hextend License, given the limited patient
        population. By failing to account for differences between the sales expectations for Hextend and
        OxyContin, the DeRamus Report’s analysis of the Hextend License is unreliable and tends to
        overstate the effective rate.

60.     As shown in this example, the DeRamus Report’s speculative calculation of effective royalty rates
        results in an unreliable data set and an unreliable regression analysis based on the unreliable data
        set.

61.     The DeRamus Report nevertheless prepares multiple regression analyses on this artificial and
        overstated data set of “effective royalty rates.” Neither the DeRamus Report nor the associated
        Appendices provide a detailed description of the data model used to prepare the regression
        analysis cited throughout the report. There is no description of the significance or fit of the
        regression to the data and the data model. For example, neither the DeRamus Report nor its
        appendices directly disclose the R2 or Adjusted R2 statistics for the regression.90

62.     Furthermore, there is not a consistent description of the independent variables used in the data
        model. For example, Appendix A to the DeRamus Report lists seven “Explanatory Variables” in

83
   License Agreement for Biotime Inc. and Abbott Laboratories for Hextend, 1997.
84
   Taghavi S., and Askari, R. “Hypovolemic shock,” National Center for Biotechnology Information, accessed at:
https://www.ncbi.nlm.nih.gov/books/NBK513297/.
85
   License Agreement for Biotime Inc. and Abbott Laboratories for Hextend, 1997.
86
   License Agreement for Biotime Inc. and Abbott Laboratories for Hextend, 1997.
87
   License Agreement for Biotime Inc. and Abbott Laboratories for Hextend, 1997. The license agreement does not
include license fees on annual net sales under $15,000,000 and notes that “up to $37,500,000 of additional license
fees” are payable based on annual net sales. See also, PPLP-CONF-000025981, tab ’08 – BT-AL (1997)’.
88
   DeRamus Report, Appendix A, p. 71.
89
   DeRamus Report, Appendix A, p. 44. See also, PPLP-CONF-000025981, tab ’08 – BT-AL (1997)’.
90
   I understand that certain data files, work papers, and other materials providing details on the DeRamus Report’s
regression and other analyses were recently produced. To date, I have not analyzed certain of these materials,
including the data and detail underlying the DeRamus Report’s regression analyses. Exhibit A lists the documents
and other information that I have considered in forming the opinions and conclusions presented in this report.


Professionals’ Eyes Only / Highly Confidential                                                                    19
Subject to Protective Order
     19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                        Ex. C -
                            Expert Report of Philip Green Pg 21 of 38


          one section, while the very next page shows regression estimates for only four independent
          variables and an intercept term.91 More importantly, the “regression estimates” identified in
          Appendix A to the DeRamus Report indicate that none of the identified explanatory variables have
          an impact on the royalty rate that is statistically different than zero.92

63.       A table in the DeRamus Report Appendix A identifies the following regression estimates:




64.       Based on the analysis presented in this chart, the only regression estimates that are identified as
          statistically significant (meaning statistically different that zero) are for the intercept term – the
          “Base Royalty Rate.” All others were not statistically significant indicating that they did not play a
          role in explaining the variation among royalty rates in the agreements. Furthermore, the Base
          Royalty Rates of 13.8% and 18.8% identified in the DeRamus Report analysis are generally
          consistent with the rates charged and paid in the relevant ex-U.S. OxyContin licenses between the
          IACs and Purdue Pharma.

65.       The other “adjustments” listed in the above chart, in addition to not being statistically significant,
          are volatile between the two samples. For example, the adjustment based on the stage of the drug
          increases the effective royalty rate by 5 percentage points more in a sample of 27 licenses than in a
          sample of 37 licenses. That level of volatility based on changes in sample size calls into question
          the reliability of the regression output.



91
     DeRamus Report, Appendix A, pp. 38-39.
92
     DeRamus Report, Appendix A, p. 39.


Professionals’ Eyes Only / Highly Confidential                                                                20
Subject to Protective Order
     19-23649-rdd     Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                        Ex. C -
                         Expert Report of Philip Green Pg 22 of 38


66.     Additionally, the DeRamus Report includes as an explanatory variable “whether the license[d]
        territory is outside of North America.”93 However, when presenting the regression estimates, the
        variable is described as the “Adjustment for Product Sold Ex-U.S.”94 The distinction between
        outside of North America versus outside of the U.S. is particularly important in this matter as 37%
        of royalties paid by the IACs to Purdue Pharma are related to sales in Canada.95 It also appears
        that the DeRamus Report mischaracterized worldwide licenses as ex-U.S. licenses.96 It is
        important to the regression analysis to be clear, consistent, and careful with the definitions of the
        geographic adjustment parameters.

67.     In addition, the DeRamus Report does not identify how many of the Identified Licenses
        considered in the regression included each of the explanatory variables that are measured. For
        example, the DeRamus Report does not state how many of the 37 agreements were for “pill
        products” that are concluded to have a premium of 7.4%. Rather, all that is stated in the DeRamus
        Report is that this concluded royalty adjustment estimate is not statistically significant.

68.     As presented in the foregoing paragraphs, the DeRamus Report’s regression analysis suffers from
        methodological flaws and does not support the conclusion that the IACs’ royalty payments to
        Purdue Pharma are outside a reasonable arm’s-length range.

             5. The DeRamus Report’s Analysis Royalty Rates after Loss of Exclusivity Does Not
                Support Its Conclusions

69.     The DeRamus Report recognizes that a market royalty rate would likely change following the loss
        of exclusivity (“LOE”) of the non-ADF OxyContin product. In fact, the typical rate charged in the
        license agreements between Purdue Pharma and the IACs for non-ADF OxyContin decreased
        from 13% to 7% in 2013, following LOE.97

70.     The DeRamus Report includes a summary of Identified Licenses that included a royalty rate after
        the LOE.98 This group represents ten of the 37 Identified Licenses included in the DeRamus
        Report regression discussed above. For these ten licenses, the summary statistics are as follows:99




93
   DeRamus Report, Appendix A, p. 38.
94
   DeRamus Report, Appendix A, p. 39.
95
   DeRamus Report, Appendix A, pp. 32-33, excluding royalties from Japan.
96
   See also discussion in Section A.3, paragraph 46 and Exhibit C.
97
   DeRamus Report, p. 14. See also, PPLP-CONF-000026011, tab ‘2010 and 2016 royalties’.
98
   DeRamus Report, Appendix A, p. 50.
99
   DeRamus Report, Appendix A, p. 50.


Professionals’ Eyes Only / Highly Confidential                                                             21
Subject to Protective Order
      19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                          Ex. C -
                             Expert Report of Philip Green Pg 23 of 38




71.       In the above chart, for the group of ten licenses, the median, average, and interquartile ranges are
          all consistent with the 7% royalty rate generally paid by the IACs to Purdue Pharma for ex-U.S.
          OxyContin rights after LOE. There are only three licenses – highlighted in gray above – in the
          group related to pain treatment. Of those three licenses, one had lower rates, one had higher rates,
          and one had a rate range that would include the 7% rate paid by the IACs to Purdue Pharma for
          ex-U.S. OxyContin rights.

72.       Additionally, the decrease in the royalty rate paid by the IACs to Purdue Pharma after LOE is
          consistent with the peer group. The decrease in the royalty rate paid by the IACs after LOE is
          46% (a decline from 13% to 7%). That 46% decrease is within the interquartile reduction ratio
          range for the entire group of ten licenses and represents a larger reduction ratio decrease than two
          of the three licenses specifically targeting pain management drugs.

                6. The DeRamus Report’s Profit Split Analysis Does Not Support Its Conclusions

73.       The DeRamus Report refers to a single third-party market study to support its conclusions related
          to the potentially appropriate profit split for the relevant license agreements between Purdue
          Pharma and the IACs.100 This study, entitled “Profitability and Royalty Rates Across Industries:
          Some Preliminary Evidence”, was published by KPMG in 2012 (the “KPMG Study”).101 There
          are several issues with the way this study and its purported conclusions are applied in the analysis
          in the DeRamus Report.


100
      See for example, DeRamus Report, Appendix A, pp. 51-52.
101
      KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012.


Professionals’ Eyes Only / Highly Confidential                                                                    22
Subject to Protective Order
      19-23649-rdd        Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                           Ex. C -
                             Expert Report of Philip Green Pg 24 of 38




74.       The KPMG Study compares industry average royalty rates to industry average profitability. The
          study is not a comparison of the specific royalty rates paid by any company to the profitability of
          the specific products under license. Furthermore, when calculating the average profit margins for
          the industry, companies with negative margins were excluded which creates an upward bias on
          industry profitability.102 In addition, the KPMG Study is an aggregate study of 14 different
          industries and not specific to the pharmaceutical industry.103 In my experience royalty rates are
          often affected by the profitability of the industry in question and the established technology
          licensing practices.

75.       The quantitative analysis in the KPMG Study has limited explanatory power in describing specific
          royalty rates. The KPMG Study indicates that less than one-third of the variability in royalty rates
          can be explained solely by looking at operating margin. Therefore, the remaining two-thirds of
          the variability in the observed royalty rates is explained by unidentified factors other than
          profitability.104

76.       The authors of the KPMG Study concluded that “[royalty rates] tend to fall between 25% of gross
          margins and 25% of operating margins” across the industries included in the study.105 Based on
          the analysis included in the DeRamus Report, the relevant IAC royalty rates fall directly between
          those profit measures, shown below, and therefore, are consistent with the expected range of
          royalty rates included in the KPMG Study.


                      Royalty Payments from the IACs to Purdue Pharma Indicated by
                the KPMG Study and IACs’ Profitability as Presented in the DeRamus Report106
                                              (2008 – 2016)

KPMG Study: 25% of IAC Gross Profit ($2,234 Million)                                       $559 Million
KPMG Study: 25% of IAC Product Contribution ($1,463 Million)                               $366 Million

Royalties Paid by IACs to Purdue Pharma                                                    $485 Million


77.       Additionally, the DeRamus Report ignores the fact that the average royalty rate in the KPMG
          Study for the pharmaceutical industry is less than 8%.107 The second major conclusion of the
          KPMG study was that “…the licensing market is efficient, and differences in the costs and



102
      KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012, p.
6.
103
      KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012, p.
6.
104
    The KPMG Study includes a regression analysis with an R2 value of 0.319 for the independent variable “EBIT
Margin.” KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.”
2012, p. 11.
105
    KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012,
Foreword.
106
    DeRamus Report, Appendix A, p. 71.
107
    KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012, pp.
9 and 12.


Professionals’ Eyes Only / Highly Confidential                                                                       23
Subject to Protective Order
      19-23649-rdd     Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                            Ex. C -
                          Expert Report of Philip Green Pg 25 of 38


         profitability across industries seem to have been factored into royalty rate negotiations.”108 This
         implies that the average royalty rate of less than 8% takes into account the industry average
         profitability as a whole. Therefore, the royalty rates paid by the IACs to Purdue Pharma for ex-
         U.S. OxyContin are consistent with the KPMG Study’s observations of rates in the pharmaceutical
         industry.

78.      Lastly, the DeRamus Report also cites various agreements entered into by Purdue Pharma, as well
         as IAC third-party licenses, as purported support for the profit split analysis.109 However, the
         DeRamus Report fails to provide a meaningful analysis of these agreements, nor does it explain
         why these agreements are relevant given that many are development, collaboration, or co-
         promotion agreements—the very types of agreements that the DeRamus Report excludes from
         consideration in its analysis of potentially comparable agreements for purposes of its regression
         analysis.110

79.      The above analysis demonstrates the DeRamus Report’s profit split analysis is unreliable and does
         not support its conclusion that the IACs’ royalty payments to Purdue Pharma are outside a
         reasonable arm’s-length range.

               7. The DeRamus Report Fails to Properly Analyze Other Factors that Would Affect the
                  Royalties Paid for Ex-U.S. OxyContin Rights

80.      Other factors may affect the consideration provided for rights to use intellectual properties related
         to pharmaceutical products. Although the DeRamus Report identifies certain of these factors, it
         does not properly account for factors that may have affected the consideration provided to Purdue
         Pharma for ex-U.S. rights relating to OxyContin. Such factors may include:

               Contributions by the IACs: The DeRamus Report agrees that “if Mundipharma contributed
                significantly to the development of OxyContin, it may reduce the estimated royalty rate.”
                This contribution could include research and development and/or commercializing
                OxyContin in foreign markets.111

               Parties’ Expectations: The DeRamus Report notes that the difference between the parties’
                expectations at the time(s) they entered into agreement(s) and the actual results from selling
                OxyContin could affect both the profit sharing analysis and the calculated effective royalty
                analysis.112

               Shared Resources and Marketing: The DeRamus Report acknowledges that there may have
                been added benefits to Purdue Pharma by licensing the IACs, including shared resources
                and consistent marketing in foreign markets. These benefits may have been unavailable in
                a third-party, arm’s-length transaction and may suggest that a lower royalty rate would be
                appropriate.113

108
    KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence.” 2012, p.
12.
109
    DeRamus Report, Appendix A, pp. 51-54.
110
    See, for example, PPLPUCC003785780-930.
111
    DeRamus Report, Appendix A, p. 77.
112
    DeRamus Report, Appendix A, p. 78.
113
    DeRamus Report, Appendix A, p. 79.


Professionals’ Eyes Only / Highly Confidential                                                                     24
Subject to Protective Order
      19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                              Ex. C -
                           Expert Report of Philip Green Pg 26 of 38




               Availability of Generic Alternatives:         The DeRamus Report recognizes that the
                “availability of generic alternatives for non-ADF OxyContin in ex-U.S. markets after LOE
                [loss of exclusivity] introduces additional complexity in determining [the] optimal royalty
                rate for the IACs.”114 However, neither the regression analysis nor the profit split analysis
                described in the DeRamus Report takes these “added complexities” into account directly.

               Additional Information on the Identified Licenses: The effect of having additional
                information on the profitability of potentially comparable products could impact the royalty
                rate.115 In addition, as discussed above, there may be additional licenses that can be
                considered for comparable products that were excluded from the DeRamus Report’s
                analysis.

81.      In addition, the DeRamus Report provides a list of “other factors [that] can also impact royalty
         rates” including “value of brand equity, relative bargaining position, relative ease or difficulty of
         local regulatory/compliance processes, etc.”116 Again, neither the regression analysis or the profit
         split analysis included in the DeRamus Report directly analyzes or accounts for any of these
         factors.

               8. Conclusion

82.      The DeRamus Report concludes that the total underpayment from the IACs to Purdue Pharma on
         ex-U.S. OxyContin royalties from 2008 through September 15, 2019 amounts to $486 million.117
         This calculation is based on the DeRamus Report’s conclusion that “market” royalty rates for ex-
         U.S. OxyContin rights would be 25% prior to loss of exclusivity and 12.5% after loss of
         exclusivity.118 This is in contrast to the actual rates paid of 13% to 15% for patented OxyContin
         and 7% for non-ADF in their respective markets.

83.      Based on my analysis, I have concluded that the DeRamus Report’s analysis and conclusions
         regarding ex-U.S. OxyContin royalties and the related value is methodologically improper,
         speculative, and inconsistent with the facts. In particular, the DeRamus Report does not properly
         consider a relevant arm’s-length license for OxyContin, which includes royalties that are
         consistent with those paid by the IACs, and is based on methodologically flawed regression and
         profit split analyses. Accordingly, the DeRamus Report’s analyses does not support the
         conclusion that the IACs’ royalty payments to Purdue Pharma are outside a reasonable arm’s-
         length range.




114
    DeRamus Report, Appendix A, p. 79.
115
    DeRamus Report, Appendix A, p. 78.
116
    DeRamus Report, Appendix A, p. 79.
117
    DeRamus Report, p. 11; DeRamus Report, Appendix A, p. 6.
118
    The DeRamus Report adds approximately 1.5% to the royalty rates for a purported “R&D Adjustment.” See
DeRamus Report, Appendix A, p. 73. This R&D adjustment is speculative and unsupported. It further inflates the
royalty rate used to calculate the alleged underpayment by the IACs relative to the royalty rates in the Identified
Licenses.


Professionals’ Eyes Only / Highly Confidential                                                                        25
Subject to Protective Order
      19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                              Ex. C -
                           Expert Report of Philip Green Pg 27 of 38


       B. Valuation of Purdue Pharma’s Transfer of Non-ADF OxyContin Rights

84.      The DeRamus Report values the transfer of non-ADF OxyContin rights from Purdue Pharma to
         PRA L.P. as of January 1, 2017.119 The DeRamus Report determines the present value of these
         rights to be $252 million based on a discounted cash flow (“DCF”) analysis.120

85.      The DCF analysis in the DeRamus Report is overstated and assumes that a royalty rate of 12.5%
         would apply to non-ADF OxyContin after the LOE. As discussed at length in Section A above,
         the regression and related analyses used to determine that 12.5% “market” rate in the DeRamus
         Report are methodologically improper, speculative, and inconsistent with the facts. Making only
         one change to the analysis in the DeRamus Report, specifically using the actual royalty rates
         instead of the concluded “market” rate, reduces the value of the transfer by nearly 39% to
         approximately $154 million.121

86.      The DeRamus Report determines the value of the transferred rights on a pre-tax basis. The only
         explanation provided in the DeRamus Report for performing the valuation on a pre-tax basis is
         that the transfer was structured as a non-tax transfer. However, when valuing intangible assets, it
         is common practice in the valuation profession to include the impact of taxes and value intangible
         assets on an after-tax basis. Adjusting the DCF in the DeRamus Report to be on an after-tax basis
         would further reduce the value of the assets transferred.

87.      The DeRamus Report also identifies “Other Considerations” that may impact the DCF valuation
         but does not discuss the effect of these factors on the valuation analysis.122




119
    DeRamus Report, Appendix A, p. 107.
120
    DeRamus Report, Appendix A, p. 107.
121
    DeRamus Report, Appendix A, p. 122. See also, PPLP-CONF-000025998, tab ‘NPV model’. As shown, the
“total arm’s-length royalties” line for non-ADF OxyContin equals $410.5 million using a royalty rate of 12.5%. The
present value of this line, as of January 1, 2017, is shown as $251.8 million. The “total royalties” line using the
“actual royalty rate” for non-ADF OxyContin sums to $253.1 million. The DeRamus Report used a discount rate of
9%, a growth rate of -10%, and a discount period calculation to calculate the present value of the “total arm’s-length
royalties” (or “Royalties (Adjusted)”). The present value of the “total royalties” line, which represents the actual
royalties for sales of non-ADF OxyContin, can be calculated by applying these same variables to the “total
royalties” line.
122
    DeRamus Report, Appendix A, p. 124.


Professionals’ Eyes Only / Highly Confidential                                                                      26
Subject to Protective Order
      19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                      Ex. C -
                            Expert Report of Philip Green Pg 28 of 38




88.       For at least the reasons presented above, the valuation of the transfer of the Non-ADF OxyContin
          rights in the DeRamus Report is speculative, incomplete, and overstated.


       C. Analyses of Other Transfers and Royalty Payments

89.       The DeRamus Report also includes analyses of several other royalty transactions for products
          other than OxyContin. These products include Betadine, Senokot, MS Contin, Butrans, and
          Dilaudid. When analyzing these agreements, the DeRamus Report does not rely upon the
          regression analysis used to evaluate the OxyContin royalties, but instead relies primarily on the
          profit split method.123 The DeRamus Report does not explain the reasons for this change in
          methodology.

90.       In addition to using the profit split method instead of the regression method, the analysis of these
          other royalty transactions in the DeRamus Report concludes Purdue Pharma “was not
          disadvantaged under the related-party license agreements relative to benchmarks from arm’s-
          length agreements.”124 In fact, in several of these analyses, the DeRamus Report concludes that
          Purdue Pharma paid less than it would have paid in royalties if the royalty rate were set to be a
          “market rate.” Rather than actually calculate Purdue Pharma’s underpayment, the DeRamus
          Report concludes simply that Purdue Pharma was not disadvantaged. By failing to calculate the
          underpayment by Purdue Pharma, the DeRamus Report overstates the asserted $1.4 billion in


123
      DeRamus Report, p. 7.
124
      DeRamus Report, Appendix A, p. 81.


Professionals’ Eyes Only / Highly Confidential                                                              27
Subject to Protective Order
      19-23649-rdd          Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                   Ex. C -
                               Expert Report of Philip Green Pg 29 of 38


         concluded underpayments to Purdue Pharma and transfers of value to related parties outside the
         Debtor Group.

91.      Furthermore, several of these agreements specify royalty rates and/or profit splits that are
         consistent with, or lower than, the royalty rates for ex-U.S. OxyContin rights paid by the IACs to
         Purdue Pharma. These royalty rates are not consistent with DeRamus Report’s concluded “market
         rate” of 25% of net sales. For example:

                 Betadine and Senokot: The royalties paid by Purdue Pharma for Betadine and Senokot
                  were 5% of net sales. For Betadine, Purdue Pharma maintained 85% of the profits as the
                  licensee, while for Senokot, Purdue Pharma maintained closer to 87% of the profit as the
                  licensee.125

                 MS Contin: As the licensee, Purdue Pharma retained 85% of the profit, while
                  Mundipharma retained only 15% of the profits as the licensor.126

                 Dilaudid: The DeRamus Report describes the royalty payments to Purdue Pharma relating
                  to Dilaudid as follows: “Royalty payments at a royalty rate of 10% of net sales during
                  2010–2015, i.e., similar to the related party royalty rate paid by [Purdue Pharma] on its
                  sales of MS Contin, or the upper end of comparable third-party royalty rates for a mature,
                  well-established product with ample substitutes.”127

92.      The DeRamus Report does not attempt to reconcile the analysis of these agreements that are
         determined to not have disadvantaged Purdue Pharma with the analysis of the ex-U.S. OxyContin
         license agreements with the IACs discussed above.


       VI.       Exhibits

93.      I expect to use this report and the related attached exhibits as my direct testimony at trial. To the
         extent necessary, I may also consider the reports or exhibits prepared by other expert(s) in support
         of any testimony that may be offered at trial. In addition, documents listed in Exhibit A may also
         be used as exhibits. However, a final determination of the documents and exhibits that may be
         used at trial has not been made. Additional demonstrative exhibits to be used at trial will be
         provided in accordance with the schedule provided by the Court.




____________________
Philip Green
Date: July 6, 2021


125
    DeRamus Report, Appendix A, pp. 88-89.
126
    DeRamus Report, Appendix A, p. 94.
127
    DeRamus Report, Appendix A, p. 105.


Professionals’ Eyes Only / Highly Confidential                                                              28
Subject to Protective Order
                  19-23649-rdd              Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                              Ex. C -
                                               Expert Report of Philip Green Pg 30 of 38                                                                      Exhibit A

                                                                        Documents Considered

Court Documents and Pleadings


 Amended and Restated Case Stipulation Among the Debtors, the Official Committee of Unsecured Creditors and Certain Related Parties dated Nov. 20, 2019 [Dkt. No. 518]
 Amended Disclosure Statement for First Amended Chapter 11 Plan for Purdue Pharma L.P. and its Affiliated Debtors dated April 30, 2021 [Dkt No. 2789-1]
 Purdue Pharma L.P., et al. ’s Voluntary Petition for Non-Individuals Filing for Bankruptcy dated Sept. 15, 2019, [Dkt Nos. 1-24]

Expert Reports
 Expert Report of David W. DeRamus, PHD, June 15, 2021, and Appendices
 Expert Report of Mark F. Rule, CFA, June 15, 2021, and Appendices
 Expert Report of Richard A. Collura, CPA, CIRA, CFE, CFF, June 15, 2021, and Appendices

Public Source Documents
 2007 LES BioPharmaceutical Royalty Rates and Deal Terms Survey, Licensing Executives Society (U.S.A. & Canada) , Inc. (2008)
 2016 Global “Life Sciences” Royalty Rates & Deal Terms Survey, Licensing Executives Society USA/Canada, (2017)
 BioTime's Form 10-Q for the quarterly period ended March 31, 2000
 Cell Genesys, Inc.'s Form 8-K for the quarter ended March 31, 2008
 Elite Pharmaceuticals’ 10-K for the fiscal year ended March 31, 2010
 KPMG International, “Profitability and Royalty Rates Across Industries; Some Preliminary Evidence,” (2012)
 Lingand Pharmaceuticals, Inc.'s Form 8-K dated September 6, 2006
 McCarthy, J., and Bonifant, B. “A Review of the Global BioPharmaceutical Royalty Rates and Deal Terms Survey: Licensing Executives Society (U.S.A. and Canada), Inc.
 and Licensing Executives Society International (LESI),” les Nouvelles (2011)
 Mundipharma, "About Us," (2015)
 Mundipharma, "Mundipharma at a Glance," (2021)
 Robertson, K. "Aphton Signs Up with Drug Giant," Sacramento Business Journal (1998)
 Taghavi S., and Askari, R. “Hypovolemic shock,” National Center for Biotechnology Information
 Treximet® Product Line of Glaxo Group Ltd. Statement of Assets Acquired

Documents Produced
 IACS_0001254692-722                                                                 PPLP-CONF-000025988
 IACS_0001254589-679                                                                 PPLP-CONF-000025989
 IACS_0001254578-587                                                                 PPLP-CONF-000025990
 IACS_0001250303-347                                                                 PPLP-CONF-000025991
 IACS_0001250348-393                                                                 PPLP-CONF-000025992
 IACS_0001250583-624                                                                 PPLP-CONF-000025993
 IACS_0001250763-808                                                                 PPLP-CONF-000025994
 IACS_0001251540-585                                                                 PPLP-CONF-000025995
 PPLPUCC003785780-930                                                                PPLP-CONF-000025996
 PPLPUCC003833706-758                                                                PPLP-CONF-000025997
 PPLP-CONF-000025777-804                                                             PPLP-CONF-000025998
 PPLP-CONF-000025966                                                                 PPLP-CONF-000025999
 PPLP-CONF-000025967                                                                 PPLP-CONF-000026000
 PPLP-CONF-000025968                                                                 PPLP-CONF-000026001
 PPLP-CONF-000025969                                                                 PPLP-CONF-000026002
 PPLP-CONF-000025970                                                                 PPLP-CONF-000026003
 PPLP-CONF-000025971                                                                 PPLP-CONF-000026004
 PPLP-CONF-000025972                                                                 PPLP-CONF-000026005
 PPLP-CONF-000025973                                                                 PPLP-CONF-000026006
 PPLP-CONF-000025974                                                                 PPLP-CONF-000026007
 PPLP-CONF-000025975                                                                 PPLP-CONF-000026008
 PPLP-CONF-000025976                                                                 PPLP-CONF-000026009
 PPLP-CONF-000025977                                                                 PPLP-CONF-000026010
 PPLP-CONF-000025978                                                                 PPLP-CONF-000026011
 PPLP-CONF-000025979                                                                 PPLP-CONF-000026012
 PPLP-CONF-000025980                                                                 PPLP-CONF-000026013
 PPLP-CONF-000025981                                                                 PPLP-CONF-000026036
 PPLP-CONF-000025982                                                                 PPLP-CONF-000026037
 PPLP-CONF-000025983                                                                 PPLP-CONF-000026038
 PPLP-CONF-000025984                                                                 PPLP-CONF-000026039
 PPLP-CONF-000025985                                                                 PPLP-CONF-000026040
 PPLP-CONF-000025986                                                                 PPLP-CONF-000026041
 PPLP-CONF-000025987




                                                                                                             Professionals' Eyes Only / Highly Confidential
                                                                                                                                Subject to Protective Order
                  19-23649-rdd            Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                            Ex. C -
                                             Expert Report of Philip Green Pg 31 of 38                                                                   Exhibit A

                                                                      Documents Considered

Publicly Available License Agreements
 Amended and Restated Distribution and License Agreement between XenoPort, Inc. and Astellas Pharma Inc. dated May 15, 2009
 Amended and Restated License and Supply Agreement between Novartis AG, Sandoz, Inc. and Endo Pharmaceuticals, Inc. dated December 15, 2015
 Development and License Agreement between Eli Lilly and Company and Neurogenics, Inc. dated April 21, 2003
 Development and Marketing Strategic Alliance Agreement between SkyPharma, Inc. and Endo Pharmaceuticals, Inc. dated December 31, 2002
 Distribution and License Agreement between NPS Allelix Corp. and Nycomed Danmark ApS dated April 20, 2004
 Exclusive License Agreement between Depomed, Inc. and Solvay Pharmaceuticals, Inc. dated November 19, 2008
 First Amended Distribution and License Agreement between NPS Allelix Corp. and Nycomed Danmark ApS dated July 1, 2004
 Know-How and Trademark License and Supply Agreement between Labratories Thea, S.A. and Sirion Therapeutics, Inc. dated January 10, 2007
 License Agreement between BioSante Pharmaceuticals, Inc. and Azur Pharma International II Limited dated December 3, 2008
 License Agreement between Connetics Corp. and Pierre Fabre Dermatologie dated September 29, 2004
 License Agreement between Elite Pharmaceuticals, Inc. and Epic Pharma LLC dated June 4, 2015
 License Agreement between Epicept Corp. and Endo Pharmaceuticals, Inc. dated December 18, 2003, and Amendment dated July 7, 2015
 License Agreement between Epicept Corp. and Adalor Corp. dated July 23, 2003
 License Agreement between MGI PHARMA, INC. and CIBA Vision AG dated April 11, 2000
 License Agreement between Novartis Pharma AG and Questcor Pharmaceuticals, Inc., Akasia Limited dated June 11, 2013
 License Agreement between Pain Therapeutics, Inc. and King Pharmaceuticals, Inc. dated December 29, 2005
 License Agreement between Santarus, Inc. and Glaxo Group Limited dated November 30, 2007
 License Agreement between Shore Therapeutics, Inc., Cowen Healthcare Royalty Partners, L.P. and Santarus, Inc. dated December 21, 2011
 License Agreement between Urigen Pharmaceuticals, Inc. and Impremis Pharmaceuticals, Inc. dated October 24, 2014
 License Agreement between Vernalis Development Limited and Endo Pharmaceuticals, Inc. dated July 14, 2004
 License Agreement Cytogen Corporation between and Berlex Labratories, Inc. dated October 28, 1998
 License and Co-Development Agreement between Progenics Pharma, Inc. and Wyeth dated December 23, 2005
 License and Collaboration Agreement between Atherogenics, Inc. and IPR Pharma and AstraZeneca dated December 22, 2005
 License and Commercialization Agreement between Amgen, Inc. and Intermune, Inc. dated June 15, 2001
 License and Development Agreement between BioDelivery Sciences International, Inc. and Meda AB dated August 2, 2006
 License and Development Agreement between BioDelivery Sciences International, Inc. and Meda AB dated September 5, 2007
 License and Distribution Agreement between Leo Pharmaceutical Products Ltd A/S and Pharmion Corporation dated June 21, 2002
 License and Supply Agreement between Access Pharmaceuticals and Discus Dental, Inc. dated April 15, 2005, and Amendment dated November 18, 2005
 License and Supply Agreement between Amarillo Biosciences, Inc. and Bumimedic (Malaysia) SDN. BHD dated January 18, 2006
 License and Supply Agreement between Novartis Consumer Health, Inc. and Endo Pharmaceuticals, Inc. dated March 4, 2008
 License and Supply Agreement between Scios, Inc. and Glaxo Group Limited dated March 31, 2002
 License, Development and Commercialization Agreement between Acura Pharmaceuticals and King Pharmaceuticals, Inc. dated October 30, 2007
 Licensing Agreement between Access Pharmaceuticals, Inc. and Strakan Ltd., and Amendment dated August 11, 1998
 Licensing and Distribution Agreement between Collegium Pharmaceutical, Inc. and Teamm Pharmaceuticals, Inc. dated November 22, 2005
 Patent and Know-How License, Development, and Commercialization Agreement between SDI Diagnostics International LTD and Avigen, Inc. dated January 12, 2006
 Product License and Supply Agreement between CollaGenex Pharmaceuticals, Inc. and MediGene AG dated January 1, 2007
 XYREM License and Distribution Agreement between Orphan Medical, Inc. and Celltech Pharmaceuticals, Ltd. Dated October 29, 2003




                                                                                                          Professionals' Eyes Only / Highly Confidential
                                                                                                                             Subject to Protective Order
      19-23649-rdd       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13             Ex. C -
                            Expert Report of Philip Green Pg 32 of 38

Philip Green, CPA, CMA, ASA                                                           Exhibit B
Principal, Hoffman Alvary & Company LLC



Philip Green is an expert in valuing and accounting for intellectual        philgreen@hoffmanalvary.com
properties and intangible assets. For more than thirty years, much of
his work has pertained to pharmaceutical and biotechnology                  D: 617.209.5106
companies, hardware and software developers, and consumer                   T: 617.758.0500
products industries. Mr. Green has testified at trials in state and         F: 617.758.0510
federal courts and in arbitration proceedings on over fifty occasions, as
well as regularly teaching legal CLE’s and serving as a guest lecturer      Hoffman Alvary & Company LLC
at law schools.                                                             Seven Wells Avenue
                                                                            Newton, MA 02459 US
Professional Experience
Intangible Valuation
                                                                            Education & Certifications
    • Valuing patents, copyrights, trademarks, and other intangibles
        in connection with transactions                                     Rutgers University
    • Providing fairness opinions related to transfers of intangible        M.B.A., Accounting
        assets                                                              B.A., History
    • Valuing equity interests in technology companies in connection
        with shareholder disputes                                           Certified Public Accountant
                                                                            Registered to Practice by the
    • Analyzing consideration and licensing terms in connection with
                                                                            State of New York
        "pay-for-delay” claims
Analysis of Infringement and Misappropriation Damages                       Certified Management Accountant
   • Evaluating reasonable royalties in connection with patent
        infringement claims                                                 Accredited in Business Valuation
   • Analyzing lost profits from infringement of intellectual               by the AICPA ("ABV")
        properties, contract breaches, and other causes of action
                                                                            Accredited Senior Appraiser
   • Computing unjust enrichment in connection with trade secret,           Business Valuation ("ASA")
        copyright and trademark infringements, and unfair competition
        claims
Other Consulting Related to Intangibles                                     Professional Memberships
   • Licensing assistance including developing licensing strategies,
        identifying potential licensees, and negotiation                    Member, American Institute of
                                                                            Certified Public Accountants
   • Commercial success related to the use of a patented
        technology                                                          Member, New York State Society
   • Issues before the ITC including domestic industry, remedy and          of Certified Public Accountants
        bonding
   • Royalty auditing on behalf of licensors                                Member, Institute of Certified
                                                                            Management Accountants
Investigative and Forensic Accounting
    • Investigative and forensic accounting analyses in connection          Member, American Society of
        with breach of fiduciary duty and negligence claims, and            Appraisers
        bankruptcies
    • Evaluations of solvency in connection with bankruptcy actions         Member, Licensing Executive
                                                                            Society
Prior to founding Hoffman Alvary in 1996, Mr. Green was a senior
manager at Price Waterhouse LLP. He also was an executive
consultant at Peterson Consulting and began his career as a staff
accountant at Ernst & Whinney.
       19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                       Ex. C -
                            Expert Report of Philip Green Pg 33 of 38

Philip Green, CPA, CMA, ASA                                                                    Exhibit B
Principal, Hoffman Alvary & Company LLC



Testimony: January 2017 – Present

   •    *Greatbatch, Inc. v. AVX, Inc., Federal Court – District of Delaware – Deposition and Trial
        before Judge Stark

   •    *Bombardier Recreational Products, Inc. v. Arctic Cat, Inc., Federal Court – District of
        Minnesota – Deposition and Trial before Judge Tunheim

   •    *Solutran, Inc. v. U.S Bank et al., Federal Court – District of Minnesota – Deposition and Trial
        before Judge Nelson

   •    *Certain Mobile and Portable Electronic Devices Incorporating Haptics (Including Smartphones and
        Laptops) and Components Thereof, Investigation No. 337-TA-1004/990, International Trade
        Commission – Deposition and Hearing before Chief Judge Bullock

   •    *Certain Hybrid Electric Vehicles and Components Thereof, Investigation No. 337-TA-998,
        International Trade Commission – Deposition

   •    *Certain Access Control Systems and Components Thereof, Investigation No. 337-TA-1016,
        International Trade Commission – Deposition and Hearing before Judge Pender

   •    *Malibu Boats, LLC v. MasterCraft Boat Company, LLC, Federal Court – Eastern District of
        Tennessee – Deposition

   •    *Chapco, Inc. and Samsara Fitness, LLC v. Woodway USA, Inc., Federal Court – District of
        Connecticut – Deposition

   •    *Zoetis LLC et al. v. Roadrunner Pharmacy, Inc., Federal Court – District of New Jersey – Deposition

   •    *IPS Group, Inc. v. Duncan Parking Solutions, Inc. et al., Federal Court – Southern District of
        California – Deposition

   •    *Certain Hybrid Electric Vehicles and Components Thereof, Investigation No. 337-TA-1042,
        International Trade Commission – Deposition and Hearing before Judge Shaw

   •    *Pacific Packaging Products, Inc. v. Packing Partners, LLC et al., Superior Court – Middlesex
        County Massachusetts – Deposition

   •    In re Namenda Direct Purchaser Antitrust Litigation, Federal Court – Southern District of New
        York – Deposition

   •    *Certain Dental Ceramics, Products Thereof, and Methods of Making the Same, Investigation
        No. 337-TA-1050, International Trade Commission – Deposition

   •    *DSM IP Assets, B.V. et al. v. Lallemand Specialties, Inc. & Mascoma LLC, Federal Court –
        Western District of Wisconsin – Deposition and Trial before Judge Conley

   •    *Cellular Communications Equipment LLC v. HTC Corporation, HTC America, Inc., ZTE (USA),
        Inc., Federal Court – Eastern District of Texas – Deposition




                                                                   *Denotes matter involving intellectual property
       19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                         Ex. C -
                            Expert Report of Philip Green Pg 34 of 38

Philip Green, CPA, CMA, ASA                                                                    Exhibit B
Principal, Hoffman Alvary & Company LLC



   •    Concordia Pharmaceuticals Inc., S.À.R.L. v. Winder Laboratories, LLC, and Steven Pressman,
        Federal Court – Northern District of Georgia – Deposition

   •    *Eagle View Technologies, Inc. v. Xactware Solutions, Inc., and Verisk Analytics, Inc., Federal
        Court – Northern District of New Jersey – Deposition and Trial before Judge Bumb

   •    *Certain Color Intraoral Scanners and Related Hardware and Software, Investigation No. 337-
        TA-1091, International Trade Commission – Deposition and Hearing before Judge Cheney

   •    *Certain Intraoral Scanners and Related Hardware and Software, Investigation No. 337-TA-
        1090, International Trade Commission – Deposition and Hearing before Judge Lord

   •    America’s Test Kitchen Inc., as the Sole General Partner of America’s Test Kitchen Limited
        Partnership, v. Christopher Kimball, CPK Media, LLC, Melissa Baldino, Christine Gordon, Deborah
        Broide doing business as Deborah Broide Publicity, CPK Holdco, LLC and William Thorndike,
        Superior Court – Suffolk County Massachusetts – Deposition

   •    REXA, Inc. v. Mark Vincent Chester and MEA Inc., Federal Court – Northern District of Illinois –
        Deposition

   •    Malden Transportation, Inc. et al. v. Uber Technologies, Inc., Federal Court – District of
        Massachusetts – Deposition

   •    Merck & Co., Inc. and Merck Sharp & Dohme Corp. v. Merck KGaA, Federal Court – District of New
        Jersey – Deposition

   •    *Certain Infotainment Systems, Components Thereof, and Automobiles Containing the Same,
        Investigation No. 337-TA-1119, International Trade Commission – Deposition and Hearing before
        Judge Lord

   •    In Re: Loestrin 24 Fe Antitrust Litigation, Federal Court – District of Rhode Island – Deposition

   •    Arbor Pharmaceuticals, Inc., v. ANI Pharmaceuticals, LLC, Federal Court – District of
        Minnesota – Deposition

   •    *Certain Motorized Vehicles and Components Thereof, Investigation No. 337-TA-1132,
        International Trade Commission – Deposition

   •    *Certain Dental and Orthodontic Scanners and Software, Investigation No. 337-TA-1144,
        International Trade Commission – Deposition and Hearing before Judge McNamara

   •    *Balchem Corporation and Albion Laboratories, Inc. v. Daniel Todd Edwards and Mil Agro, Inc.,
        Federal Court – Southern District of New York – Deposition

   •    *LBI, Inc. v. Jared Sparks, Jay Williams, and Charles River Analytics, Inc., Superior Court – New
        London, Connecticut – Deposition

   •    *IPS Group, Inc. v. Duncan Parking Solutions, Inc. et al., FEDARB – Provided testimony in
        arbitration proceedings before Judge Folsom



                                                                   *Denotes matter involving intellectual property
       19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                      Ex. C -
                            Expert Report of Philip Green Pg 35 of 38

Philip Green, CPA, CMA, ASA                                                                     Exhibit B
Principal, Hoffman Alvary & Company LLC



   •    *Astellas Institute for Regenerative Medicine, Stem Cell & Regenerative Medicine International, Inc.,
        v. ImStem Biotechnology, Inc., et. al., Federal Court – District of Massachusetts – Deposition and
        Trial before Judge Burroughs

   •    *Agilent Technologies, Inc. v. Twist Bioscience Corp., Emily Leproust, et. al., Superior Court –
        County of Santa Clara, California – Deposition

   •    *Align Technology, Inc. v. 3Shape A/S, 3Shape TRIOS A/S, and 3Shape Inc., Federal Court –
        District of Delaware (17-cv-01646) – Deposition

   •    *Certain Light-Emitting Diode Products, Systems, and Components Thereof (II), Investigation No.
        337-TA-1164, International Trade Commission – Deposition

   •    Petrucci v. Esdaile et al. - Superior Court – Sussex County Massachusetts –Trial before Judge
        Salinger

   •    *Sol IP LLC v. AT&T Mobility LLC et al. – Federal Court – Eastern District of Texas –
        Deposition

   •    *Myers Power Products, Inc. v. Pioneer Power Solutions, Inc., et. al., Superior Court – County of
        Los Angeles, California – Deposition

   •    *Escort Inc. v. Uniden America Corporation, Federal Court – Northern District of Texas, Dallas
        Division – Deposition

   •    *SAS Institute Inc. v. World Programming Limited, et al, Eastern District of Texas, Marshall
        Division – Deposition

   •    *Deltona Transformer Corporation v. The NOCO Company, Federal Court - Middle District of Florida,
        Orlando Division – Deposition

   •    *Align Technology, Inc. v. 3Shape A/S, 3Shape TRIOS A/S, and 3Shape Inc., Federal Court –District
        of Delaware (17-cv-01647) – Deposition

   •    *Malibu Boats, LLC, v. Skier’s Choice, Inc., Federal Court – Knoxville Division – Deposition and Trial
        before Judge McCalla

   •    *Chicago Mercantile Exchange Inc. v. ICE Clear US, Inc. et al., Federal Court – Northern District of
        Illinois – Deposition and Trial before Judge Kennelly

   •    In re Namenda Indirect Purchaser Antitrust Litigation, Federal Court – Southern District of New York
        – Deposition

   •    *Acushnet Company, v. Callaway Golf Company, Arbitration proceedings before Honorable Faith S.
        Hochberg, Andrew Maslow, and Roger W. Parkhurst – Deposition

   •    *3Shape A/S, 3Shape TRIOS A/S, and 3Shape Inc. v. Align Technology, Inc. Federal Court –District
        of Delaware (19-cv-0886) – Deposition




                                                                  *Denotes matter involving intellectual property
       19-23649-rdd      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                    Ex. C -
                            Expert Report of Philip Green Pg 36 of 38

Philip Green, CPA, CMA, ASA                                                                  Exhibit B
Principal, Hoffman Alvary & Company LLC



   •    *Baxter International, Inc. v. Carefusion Corp. and Becton, Dickinson and Company – Federal Court,
        Northern District of Illinois, Eastern Division - Deposition

   •    *Densys, LTD. v. 3Shape TRIOS A/S and 3Shape A/S – Federal Court, Western District of Texas,
        Waco Division – Deposition

   •    *Certain Electronic Stud Finders, Metal Detectors and Electrical Scanners – Investigation No. 337-
        TA-1221 International Trade Commission – Deposition




                                                                 *Denotes matter involving intellectual property
                                                   19-23649-rdd                      Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                                             Ex. C -
                                                                                        Expert Report of Philip Green Pg 37 of 38                                                                                                                         Exhibit C


                                                 The DeRamus Report's Summary of the Indicated 37 Comparable Agreements for Royalty Rates for OxyContin
                                                                                                                                                                                 As Shown in the DeRamus Report and Appendices
                                                                                                                                                                                               Average Minimum
                                                                                                                                                                                                 and Maximum
                                                                                                                                                                              Therapeutic Area Rates as % of Ex-US Designation       Licensed Territory per
Year [1]                          Licensor [1]                                    Licensee [1]                               Drug (Indication) [1]                                   [2]            Sales [1]          [2]               Agreement [3]

 2015      Elite Pharmaceuticals, Inc.                          Epic Pharma LLC                  Oxycodone HCl IR with sequestered naltrexone (an opioid pain treatment)           Pain            50%                                    United States

                                                                                                                                                                                                                                  United States and territories,
 1997      BioTime Inc.                                         Abbott Laboratories              Hextend (increases volume of blood plasma)                                        Other           21%
                                                                                                                                                                                                                                            Canada

 2002      SkyPharma Canada, SkyePharma                         Endo                             DepoMorphine™ and Propofol IDD-D™                                                 Pain            40%                              United States and Canada


 1998      Aphton Corp.                                         SmithKline Beecham               Gonadimmune®                                                                      Other           48%             Ex-US                    Worldwide

                                                                                                 Pharmaceutical products containing tinzaparin sodium (for parenteral use
 2002      Leo Pharamceutical Products Ltd. A/S                 Pharmion Corporation                                                                                               Other           33%                             United States and territories
                                                                                                 known as INNOHEP)

                                                                                                                                                                                                                                     Ex-US (list of countries
 2006      BioDelivery Sciences International, Inc.             Meda AB                          BEMA fentanyl product (opioid pain treatment)                                     Pain            33%             Ex-US
                                                                                                                                                                                                                                           included)

                                                                                                                                                                                                                                   United States, Canada, and
 2007      BioDelivery Service International                    Meda AB                          Fentanyl (opioid pain treatment)                                                  Pain            28%
                                                                                                                                                                                                                                            Mexico

                                                                                                                                                                                                                                     United States (including
 2004      Vernalis PLC                                         Endo Pharmaceuticals             Frova (frovatriptan succinate) (migraine)                                         Pain            20%
                                                                                                                                                                                                                                   territories), Canada, Mexico

                                                                                                                                                                                                                                     Ex-US (list of countries
 2007      Santarus Inc.                                        Glaxo Group Limited              Zegerid® (proton pump inhibitor)                                                  Other           23%             Ex-US
                                                                                                                                                                                                                                           included)
                                                                                                                                                                                                                                  United States (and territories),
 1998      Cytogen Corporation                                  Berlex Labratories, Inc.         Quadramet (treatment for bone related cancers)                                    Pain            25%             Ex-US
                                                                                                                                                                                                                                     Canada, Latin America
                                                                                                 Compound AGI-1067, AGI-1067 is an investigational oral drug for the
 2005      Atherogenics, Inc.                                   IPR Pharma and AstraZeneca       treatment of atherosclerosis, the underlying disease process that leads to        Other           17%             Ex-US                    Worldwide
                                                                                                 ehart attacks and strokes. At time of agreement, it was in Phase III.

           Shore Therapeutics, Inc., Cowen Healthcare Royalty                                                                                                                                                                     United States and territories,
 2011                                                           Santarus, Inc.                   Fenofibrate products (reduces cholesterol)                                        Other           15%
           Partners, L.P.                                                                                                                                                                                                                 Puerto Rico

                                                                                                 R-MNTX for use in post-operative bowel dysfunction and opioid-induced
 2005      Progenics Pharma., Inc.                              Wyeth                                                                                                              Other           20%             Ex-US                    Worldwide
                                                                                                 constipation
                                                                                                                                                                                                                                 Worldwide, includes provisioins
 2008      Cell Genesys                                         Takeda Pharmaceutical Co         GVAX                                                                              Other           20%             Ex-US
                                                                                                                                                                                                                                       for US and ex-US
                                                                                                                                                                                                                                  United States and territories,
 2006      Ligand Pharma., Inc.                                 King Pharma., Inc.               Avinza (morphine sulfate ER)                                                      Pain            10%
                                                                                                                                                                                                                                            Canada

                                                                                                 Tamper-resistant opioids, including Remoxy. Included use of SABER
 2005      Pain Therapeutics, Inc.                              King Pharma., Inc.                                                                                                 Pain            19%             Ex-US           Australia and New Zealand
                                                                                                 technology.

 2003      Pozen                                                GlaxoSmithKline                  Treximet (migraine) (injection)                                                   Pain            18%                                    United States


 2015      Novartis, AG, Sandoz, Inc.                           Endo Ventures Limited            Voltaren® Gel diclofenac sodium topical gel 1% (pain treatment)                   Pain            20%                                    United States

                                                                                                 Pilocarpine hydrochloride (treatment for post-radiation xerostomia and                                                              Ex-US (list of countries
 2000      MGI PHARMA, INC., Merck KGaA, E. Merck               CIBA Vision AG                                                                                                     Other           20%             Ex-US
                                                                                                 xerostomia)                                                                                                                               included)




                                                                                                                                                                                                Professionals' Eyes Only / Highly Confidential
                                                                                                                                                                                                                   Subject to Protective Order
                                                         19-23649-rdd                       Doc 3442-3 Filed 08/05/21 Entered 08/05/21 15:49:13                                                                                Ex. C -
                                                                                               Expert Report of Philip Green Pg 38 of 38                                                                                                                                            Exhibit C


                                                       The DeRamus Report's Summary of the Indicated 37 Comparable Agreements for Royalty Rates for OxyContin
                                                                                                                                                                                                           As Shown in the DeRamus Report and Appendices
                                                                                                                                                                                                                         Average Minimum
                                                                                                                                                                                                                           and Maximum
                                                                                                                                                                                                        Therapeutic Area Rates as % of Ex-US Designation       Licensed Territory per
      Year [1]                          Licensor [1]                                    Licensee [1]                                               Drug (Indication) [1]                                       [2]            Sales [1]          [2]               Agreement [3]

       2005      Collegium Pharmaceutical, Inc.                       Teamm Pharmaceuticals, Inc.                      AllerNase AQ (allergy nasal spray)                                                    Other           20%                                    United States


       2006      Amarillo Biosciences, Inc.                           Bumimedic (Malaysia) Son. BHD                    Formulation or composition containing IFN (treatment for influenza)                   Other           20%             Ex-US                    Malaysia

                                                                                                                       Recombinant human parathyroid hormone (treatment for                                                                                EU, European countries outside
       2004      NPS Allelix Corp., Nycomed Danmark APS               Nycomed Danmark APS, NPS Allelix Corp.                                                                                                 Other           16%             Ex-US
                                                                                                                       hypoparathyroidism)                                                                                                                      EU, CIS, and Turkey
                                                                                                                       Synacthen and Synacthen Depot (conditions for which glucocorticoids are
       2013      Novartis AG, Novartis Pharma AG                      Akasia Limited, Questcor Pharmaceuticals, Inc.                                                                                         Other           12%                                    United States
                                                                                                                       indicated)

                                                                                                                                                                                                                                                             North America, including the
       2006      SDI Diagnostics International LTD                    Avigen, Inc.                                     Tolperisone (treatment for acute pain)                                                Pain            13%                                 US, its territories and
                                                                                                                                                                                                                                                           possessions, Canada, and Mexico

                                                                                                                                                                                                                                                               Europe (list of countries
       2003      Orphan Medical, Inc.                                 Celltech Pharmaceuticals, Ltd.                   Xyrem (treatment for narcolepsy)                                                      Other           15%             Ex-US
                                                                                                                                                                                                                                                                     included)

       2005      Access Pharmaceuticals, Inc.                         Discus Dental Inc.                               Apthasol and OraDisc A (aphthous ulcers)                                              Other           15%                                    United States

                                                                                                                                                                                                                                                               Ex-US (list of countries
       2007      CollaGenex Pharmaceuticals, Inc.                     MediGene AG                                      Controlled-release doxycycline (treatment for infections)                             Other           14%             Ex-US
                                                                                                                                                                                                                                                                     included)

                                                                                                                       Products containing alkalinized lidocaine and Heparine (for treatment of
       2014      Urigen Pharmaceuticals, Inc.                         Imprimis Pharmaceuticals, Inc.                                                                                                         Other           18%                             United States and territories
                                                                                                                       lower tract disorders)
                                                                                                                       LY293558, a small molecule compound for post-operative pain, migraines,
       2003      Eli Lilly & Co.                                      Neurogenetics, Inc.                              and epilepsy (appears to be subcutaneous per a clinical trial but unclear what        Pain            13%             Ex-US                   Worldwide
                                                                                                                       final form was)
                                                                                                                       Intravenous formulation of Natrecor B-type natriuretic peptide (treatment for                                                           Europe (list of countries
       2002      Scios, Inc.                                          Glaxo Group LTD., Scios, Inc.                                                                                                          Other           10%             Ex-US
                                                                                                                       heart conditions)                                                                                                                             included)
                                                                                                                                                                                                                                                               Ex-US (list of countries
       2004      Connetics Corporation                                Pierre Fabre Dermatologie                        Clobetasol Propionate Mousse (prevention of skin dermatoses)                          Other           13%             Ex-US
                                                                                                                                                                                                                                                                     included)
                                                                                                                                                                                                                                                              United States, Canada, and
       2003      Epicept Pharma                                       Adolor Corporation                               LidoPAIN® SP (a topical pain treatment)                                               Pain            11%
                                                                                                                                                                                                                                                                       Mexico

       2003      Epicept Corporation                                  Endo Pharmaceuticals Inc.                        LidoPAIN® BP (a topical pain treatment)                                               Pain            10%             Ex-US                   Worldwide


                 BioSante Pharmaceuticals, Inc., Antares Pharma IPL
       2008                                                           Azur Pharma International II Limited             Elestrin (transdermal gel preparations for menopause)                                 Other           10%             Ex-US           United States and territories
                 AG, Permatec Techologie, AG

                                                                                                                                                                                                                                                           United Kingdom and Republic of
       1998      Access Pharmaceuticals, Inc.                         Straken Ltd.                                     Topical product containing amlexanox (aphthous ulcers)                                Other           10%             Ex-US
                                                                                                                                                                                                                                                                       Ireland

       2007      Laboratories Thea S.A.                               Sirion Therapeutics Inc.                         Ophthalmic product (treatment of viral kerato-conjunctivitus)                         Other           10%                             United States and territories


       2001      Amgen Inc.                                           Intermune, Inc.                                  Infergen (used for gene therapy)                                                      Other            7%                              United States and Canada


Sources/Notes:
[1] DeRamus Report, Appendix A, pp. 44-46.
[2] PPLP-CONF-000025975, tab 'Exclusivity'. Therapeutic Area and Ex-US are noted as explanatory variables included in the regression model. See DeRamus Report, Appendix A, p. 38.
[3] The Indicated "37 Comparable licenses" in the DeRamus Report are noted as publicly available.




                                                                                                                                                                                                                          Professionals' Eyes Only / Highly Confidential
                                                                                                                                                                                                                                             Subject to Protective Order
